Exhibit 10.2

ASSET ACQUISITION AGREEMENT

ASSET ACQUISITION AGREEMENT, made as of this May 4, 2007 (this “Agreement”), by
and among NEWSTAR ARCTURUS CLO I LTD., an exempted company incorporated under
the laws of the Cayman Islands (“Issuer”), NEWSTAR ASSET MANAGEMENT LLC (the
“Collateral Manager”). NEWSTAR FINANCIAL, INC. and CITIGROUP FINANCIAL PRODUCTS
INC. (“CFPI”).

W I T N E S S E T H:

WHEREAS, as of the date hereof, the Issuer has been incorporated but has not
completed the offering and the sale of the CLO Securities (as defined herein)
that it intends to offer and sell (the “CLO Offering”);

WHEREAS, subject to the terms and conditions set forth herein, during the
Warehousing Period (as defined herein), the Issuer intends to purchase certain
qualifying obligations identified by the Collateral Manager (each such
obligation, a “Portfolio Obligation”);

WHEREAS, the Issuer, CFPI and the Collateral Manager have entered into a Master
Participation Agreement, dated as of the date hereof, with respect to Portfolio
Obligations;

WHEREAS, the parties wish to enter into this Agreement to evidence, among other
things, the agreements of the Issuer, the Collateral Manager and CFPI with
respect to (i) the acquisition by the Issuer of Portfolio Obligations, (ii) the
financing by CFPI of the Issuer’s purchase of Portfolio Obligations, and
(iii) the appointment of the Collateral Manager to perform, on behalf of the
Issuer, certain duties with respect to the Portfolio Obligations, all as
provided herein; and

WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Definitions.

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified in this Section or as otherwise specified in this Agreement:

“Addition Date” means, with respect to a Portfolio Obligation, the Business Day
as of which the Issuer enters into a commitment to purchase such obligation
hereunder (i.e. the “trade date”).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control,” when used with respect to any
specified Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing. For purposes of this
definition, the management of an account by one Person for the benefit of any
other Person shall not constitute “control” of such other Person. For purposes
of this definition, neither Maples Finance Limited nor any entity controlled by
Maples Finance Limited shall be considered an Affiliate of the Issuer.

“Assigned Moody’s Rating” means the monitored publicly available rating or the
monitored estimated rating expressly assigned to a debt obligation (or facility)
by Moody’s that addresses the full amount of the principal and interest
promised.

“Associated Persons” shall have the meaning set forth in Section 4 hereof.

“Bankruptcy” means, with respect to an Obligor, such Obligor (i) is dissolved
(other than pursuant to a consolidation, amalgamation or merger); (ii) becomes
insolvent or is unable to pay its debts or fails or admits in writing, in a
judicial, regulatory or administrative proceeding or filing, its inability
generally to pay its debts as they become due; (iii) makes a general assignment,
arrangement or composition with or for the benefit of its creditors;
(iv) institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition
(a) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation or (b) is
not dismissed, discharged, stayed or restrained in each case within 30 days of
the institution or presentation thereof; (v) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (vii) has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; or (viii) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
effect analogous to any of the events specified in clauses (i) to
(vii) (inclusive).

“Bankruptcy Code” means the U.S. Bankruptcy Code, Title 11 of the United States
Code, as amended.

“Block Trades” means the Portfolio Obligations purchased from Citigroup’s
secondary loan trading desk as pre-approved by CFPI and as agreed to by the
Collateral Manager and CFPI as a block trade.

 

2



--------------------------------------------------------------------------------

“Bond” means a fully funded debt security of any corporation, company,
partnership, trust or similar entity.

“Broadly Syndicated Loan” means any Loan to an Obligor issued as part of a loan
facility with an original loan size (including any first and second lien loans
included in the facility) greater than $250,000,000, including for purposes of
this definition the maximum available amount of commitments under any Revolving
Loans and delayed-funding Term Loans.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York, or the city in
which the corporate trust office of the Custodian is located are authorized or
obligated by law or executive order to be closed.

“CFPI” shall have the meaning set forth in the preamble hereof.

“Citigroup” shall have the meaning set forth in Section 10.1(b) hereof.

“CLO Offering” shall have the meaning set forth in the recitals hereof.

“CLO Securities” means the notes to be issued by the Issuer upon the closing of
the CLO Offering.

“Collateral” shall have the meaning set forth in the Master Participation
Agreement.

“Credit Risk Obligation” means a Portfolio Obligation that, in the judgment of
the Collateral Manager, has a significant risk of declining in credit quality
and, with a lapse of time, becoming a Defaulted Obligation.

“Current Pay Portfolio Obligation” means any Portfolio Obligation (other than a
DIP Portfolio Obligation) that is currently owned by the Issuer and that would
be a Defaulted Obligation but for the exclusion of Current Pay Obligations from
the definition thereof and as to which (i) all payments due in cash have been
paid, (ii) no principal payments the payment of which has been authorized by a
court of competent jurisdiction are due and payable but unpaid, (iii) no
capitalized interest is outstanding and (iv) if the Obligor is the subject of a
bankruptcy proceeding, an order of the bankruptcy court shall have been entered
that permits such Obligor to make the scheduled interest payments on such
Portfolio Obligation, and, in any case, with respect to which the Collateral
Manager has certified to CFPI in writing that it believes, in its commercially
reasonable business judgment, that the Obligor of such Portfolio Obligation will
continue to make scheduled payments of interest and principal thereon in cash
and (i) such Portfolio Obligation has (1) an issue rating of either (A) at least
“Caa1” by Moody’s and the Market Value thereof is at least 80% of par or (B) at
least “Caa2” by Moody’s, and the Market Value thereof is at least 85% of par
and, in the case of a rating of “Caa1” or “Caa2”, such Portfolio Obligation is
not on credit watch for downgrade by Moody’s, and (2) an S&P issue rating of
either (A) “C” or higher and the Market Value thereof is at least 80% of par or
(B) below “C” or unrated and the Market Value thereof is at least 85% of par,
and (ii) if the Obligor is the subject of a bankruptcy proceeding, an order of
the bankruptcy court shall have been entered that permits such Obligor to make
the scheduled interest payments on such Portfolio Obligation.

 

3



--------------------------------------------------------------------------------

“Custodian” means Investors Bank & Trust Company, as Custodian under the
Custodian Agreement (or any successor custodian).

“Custodian Agreement” means the custodian agreement to be entered into among the
Issuer, CFPI, the Collateral Manager and the Custodian.

“Daily Funded Amount” means, for any day in the Warehousing Period, an amount
equal to (i) the aggregate purchase price of all Portfolio Obligations in the
Portfolio as of such date plus (ii) the sum of all advances made and fees paid
by or on behalf of the Issuer thereunder after the purchase thereof and on or
prior to such date minus (iii) the sum of all principal repayments (other than
gains) received by the Issuer thereunder and paid to CFPI on or prior to such
date minus (iv) the principal proceeds (other than gains) from any disposition
of a Portfolio Obligations hereunder received by the Issuer and paid to CFPI on
or prior to such date.

“Daily Funding Cost” means, for any day in the Warehousing Period, an amount
equal to the product of (i) the Daily Funded Amount for such day, (ii) the
funding cost of the applicable 1-month LIBOR in effect at such time, as
determined by CFPI on the date of the first funding under the warehouse facility
and reset by CFPI every 30 days thereafter, plus 0.50% per annum and
(iii) 1/360.

“Defaulted Obligation” means a Portfolio Obligation (other than a Current Pay
Portfolio Obligation) with respect to which (i) a Bankruptcy has occurred with
respect to the related Obligor, (ii) a Failure to Pay has occurred and is
continuing or (iii) there has been effected any distressed exchange or other
debt restructuring where the Obligor has offered the holders thereof a new
security or instrument or package of securities or instruments that, in the
reasonable business judgment of the Collateral Manager, either (x) amounts to a
diminished financial obligation or (y) has the sole purpose of enabling the
Obligor to avoid a default; provided that a DIP Portfolio Obligation shall not
constitute a Defaulted Obligation pursuant to clause (i) hereof notwithstanding
any such Bankruptcy with respect to the related Obligor.

“DIP Portfolio Obligation” means any interest in a loan or financing facility
having a rating or rating estimate by S&P or for which a rating estimate has
been requested from S&P and that is explicitly rated by Moody’s (including any
estimated rating by Moody’s) that is purchased directly or by way of assignment
(a) which is an obligation of (i) a debtor-in- possession as described in § 1107
of the Bankruptcy Code or any other applicable bankruptcy law, including,
without limitation, any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other applicable
jurisdiction or (ii) a trustee (if appointment of such trustee has been ordered
pursuant to §1104 of the Bankruptcy Code or any other applicable bankruptcy law,
including, without limitation, any bankruptcy, insolvency, reorganization or
similar law enacted under the laws of the Cayman Islands or any other applicable
jurisdiction) (in either such case, a “Debtor”) organized under the laws of the
United States or any state therein and (b) the terms of which have been approved
by an order of the United States Bankruptcy Court, the United States District
Court, or any other court of competent jurisdiction, the enforceability of which
order is not subject to any pending contested

 

4



--------------------------------------------------------------------------------

matter or proceeding (as such terms are defined in the Federal Rules of
Bankruptcy Procedure) and which order provides that: (i) (A) such DIP Portfolio
Obligation is fully secured by liens on the Debtor’s otherwise unencumbered
assets pursuant to §364(c)(2) of the Bankruptcy Code or any other applicable
bankruptcy law, including, without limitation, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands or
any other applicable jurisdiction or (B) such DIP Portfolio Obligation is
secured by liens of equal or senior priority on property of the Debtor’s estate
that is otherwise subject to a lien pursuant to §364(d) of the Bankruptcy Code
or any other applicable bankruptcy law, including, without limitation, any
bankruptcy, insolvency, reorganization or similar law enacted under the laws of
the Cayman Islands or any other applicable jurisdiction and (ii) such DIP
Portfolio Obligation is fully secured based upon a then-current valuation or
appraisal report. Notwithstanding the foregoing, such a loan will not be deemed
to be a DIP Portfolio Obligation following the emergence of the related
debtor-in-possession from bankruptcy protection under Chapter 11 of the
Bankruptcy Code.

“Discount Obligation” means any obligation with a Purchase Price of less than
85% of par.

“Domicile” means with respect to each Portfolio Obligation, (i) the jurisdiction
of incorporation, organization or creation of the related Obligor or (ii) in the
case of a Portfolio Obligation that would otherwise be considered to be
domiciled pursuant to clause (i) in a Tax Advantaged Jurisdiction, the
jurisdiction in which, in the reasonable business judgment of the Collateral
Manager, the related Obligor, directly or indirectly, conducts substantially all
of its business operations and in which the assets primarily responsible for
generating its revenues are located.

“.EDF” means, with respect to any Loan, the lowest 5- year expected default
frequency for such Loan as determined by running the current version of Moody’s
RiskCalc in both the Financial Statement Only (“FSO”) and the Credit Cycle
Adjusted (“CAA”) modes.

“Eligibility Criteria” shall have the meaning set forth in Section 2(a) hereof.

“Eligible Country” means the United States, Canada and any country classified by
Moody’s as a Moody’s Group I Country, Moody’s Group II Country or Moody’s Group
III Country.

“Engagement Letter” means the engagement letter, dated as of May 3, 2007,
between Citigroup Global Markets Inc. and NewStar Financial, Inc. with respect
to the CLO Offering, as amended or supplemented from time to time.

“Equity Security” means a security that by its terms does not provide for
periodic payments of interest at a stated coupon rate and repayment of principal
in one or more installments.

“Failure to Pay” means, with respect to an Obligor, such Obligor fails to make,
within the lesser of (i) five Business Days of the due date and (ii) any
applicable grace period set forth in its related Obligation Documents, any
payments under the related Portfolio Obligation, in accordance with the terms of
such Portfolio Obligation at the time of such failure.

 

5



--------------------------------------------------------------------------------

“First Lien Loan” means a Secured Loan secured by a first priority security
interest (subject to customary exceptions) in the relevant collateral.

“Fitch” means Fitch, Inc. or any successor thereto.

“Funding Cost” means the sum of the Daily Funding Costs for each day in the
Warehousing Period.

“Funding Notice” shall have the meaning set forth in Section 2(b) hereof.

“Hedge Termination Payment” means the amount paid by CFPI in respect of the
termination of any interest rate hedge transaction in connection with any sale
or liquidation of any Bond hereunder (including any termination of an interest
rate hedge transaction immediately prior to the sale or liquidation of such
Bond).

“Hedge Termination Receipt” means the amount received by CFPI in respect of the
termination of any interest rate hedge transaction in connection with any sale
or liquidation of any Bond hereunder (including any termination of an interest
rate hedge transaction immediately prior to the sale or liquidation of such
Bond).

“Ineligible Obligation” means an obligation which (i) has been downgraded below
the minimum rating agency criteria established for the Issuer, (ii) has been
placed on negative ratings watch, which, in the reasonable determination of
Citigroup, if downgraded would fail to comply with the ratings criteria, or
(iii) does not satisfy the Eligibility Criteria, or that is designated as such
pursuant to Section 2(f) hereof.

“Interest Proceeds” means, with respect to a Portfolio Obligation, (i) all
payments of interest in respect of such Portfolio Obligation and (ii) all
consent payments, all amendment and waiver fees, all late payment fees, all
commitment fees (including commitment fees accrued on unfunded commitments, but
excluding any commitment fees treated as a discount from par and taken into
account as such in the Purchase Price), all utilization fees, all facility fees
and all other fees, commissions and other amounts (other than in respect of
principal or make-whole amounts and other than for services in connection with
the origination, structuring, marketing or placement of the obligation).

“Issuer” shall have the meaning set forth in the preamble hereof.

“Issuer Cash Account” means the account held with the Custodian into which
proceeds of the Portfolio Obligations are deposited.

“Large Middle Market Loan” means any Loan issued as part of a loan facility with
an original loan size (including any first and second lien loans included in the
facility) greater than $125,000,000 but less than $250,000,000, including for
purposes of this definition the maximum available amount of commitments under
any Revolving Loans and delayed-funding Term Loans.

“LIBOR” means the London interbank offered rate.

 

6



--------------------------------------------------------------------------------

“Liquidation Procedures” means, with respect to the liquidation of any item of
Collateral, and unless otherwise agreed to in writing between Citigroup and the
Collateral Manager, Citigroup shall not later than 15 days after the Termination
Date: (i) obtain at least two bids from leading dealers in leveraged loans, at
least one of which is not an Affiliate of Citigroup (such dealers, “Market
Makers”) to purchase such Collateral, (ii) notify the Collateral Manager of all
such bids and (iii) sell such Collateral to (A) the Market Maker providing the
highest bid price, (B) in the event that each Market Maker solicited provides an
identical bid, to any such Market Maker selected by Citigroup or (C) Citigroup,
if Citigroup offers to purchase such Collateral at a purchase price equal to or
greater than the highest bid obtained by Citigroup from a Market Maker for such
Collateral; provided that, notwithstanding clause (A), (B) or (C) above, if the
Collateral Manager offers to purchase such Collateral at a purchase price equal
to or greater than the highest bid obtained by Citigroup from a Market Maker for
such Collateral, Citigroup shall sell such item of Collateral to the Collateral
Manager; provided, further, that, following a Termination Date that is not a
Closing Date, the Collateral Manager shall have the right to purchase all or any
portion of the Collateral not related to Block Trades at such Collateral’s (or
portion thereof) acquisition price within 10 Business Days following the
Termination Date if the aggregate Net Realized Losses and Net Hedging Losses
with respect to all items of Collateral not related to Block Trades do not
exceed $8,000,000. However, if the Collateral Manager elects to purchase only a
portion of such Collateral not related to Block Trades, the Collateral Manager
can only do so if the aggregate Net Realized Losses and Net Hedging Losses with
respect to all items of Collateral not related to Block Trades do not exceed
$8,000,000.

“Loan” means a loan obligation of any corporation, company, partnership, trust
or similar entity.

“Market Value” means, with respect to any Portfolio Obligation (including
Defaulted Obligations) as of any date of determination:

(i) the value determined by Loan Pricing Corporation, Mark-It Partners, Inc. or
any other pricing service selected by the Collateral Manager and approved by
CFPI that derives its valuation by polling independent broker-dealers;

(ii) if a value cannot be obtained pursuant to the means contemplated by clause
(i) or the Collateral Manager has reason to believe that the price obtained is
not legitimate, the value determined as the average of the bid side prices
determined by the Collateral Manager based upon information from three
independent, broker-dealers active in the trading of such Portfolio Obligations
or obligations similar thereto;

(iii) if a value cannot be obtained pursuant to the means contemplated by clause
(i) or (ii), the value determined as the lower of the bid side prices determined
by the Collateral Manager based upon information from two independent,
broker-dealers active in the trading of such Portfolio Obligation or obligations
similar thereto; or

(iv) if a value cannot be obtained pursuant to the means contemplated by clause
(i), (ii) or (iii), the value determined as the bid side market value of such
Portfolio Obligation as certified by the Collateral Manager and determined by
the Collateral Manager consistent with its customary practices; provided,
however, that the Collateral Manager

 

7



--------------------------------------------------------------------------------

may base Market Value pursuant to the means contemplated by this clause
(iv) only until the date on which bid prices are available from two independent,
broker-dealers active in the trading of such Portfolio Obligation or obligations
similar thereto.

For purposes of the foregoing, accrued interest, if any, will not be included in
the Market Value, and an Equity Security will be deemed to have no Market Value.

“Master Participation Agreement” means the Master Participation Agreement, dated
as of the date hereof, between CFPI, the Issuer and the Collateral Manager.

“Mezzanine Loan” means a Term Loan that is subordinated by its terms to other
indebtedness of the borrower for borrowed money.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Moody’s Equivalent Senior Unsecured Rating” means, with respect to any Loan or
bond and the Obligor thereof as of any date of determination, the rating
determined in accordance with the following, in the following order of priority:

 

  (a) the Moody’s “issuer rating” for the Obligor;

 

  (b) if the preceding clause does not apply, but the Obligor has a senior
secured obligation with an Assigned Moody’s Rating, then:

 

  (i) if such Assigned Moody’s Rating is at least “B2” (and, if rated “B2”, not
on watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be
the rating which is one subcategory below such Assigned Moody’s Rating, or

 

  (ii) if such Assigned Moody’s Rating is less than “B2” (or rated “B2” and on
watch for downgrade), then the Moody’s Equivalent Senior Unsecured Rating shall
be the rating that is two subcategories below such Assigned Moody’s Rating;

 

  (c) if the preceding clauses do not apply, but the Obligor has a subordinated
obligation with an Assigned Moody’s Rating, then:

 

  (i) if such Assigned Moody’s Rating is at least “B3” (and, if rated “B3”, not
on watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be
the rating which is one rating subcategory higher than such Assigned Moody’s
Rating, or

 

  (ii) if such Assigned Moody’s Rating is less than “B3” (or rated “B3” and on
watch for downgrade), the Moody’s Equivalent Senior Unsecured Rating shall be
such Assigned Moody’s Rating;

 

  (d) if the preceding clauses do not apply, but such Obligor has a corporate
family rating from Moody’s, the Moody’s Equivalent Senior Unsecured Rating shall
be one rating subcategory below such corporate family rating;

 

8



--------------------------------------------------------------------------------

  (e) if the preceding clauses do not apply, but the Obligor has a senior
unsecured obligation (other than a bank loan) with a monitored public rating
from S&P (without any postscripts, asterisks or other qualifying notations, that
addresses the full amount of principal and interest promised), then the Moody’s
Equivalent Senior Unsecured Rating shall be:

 

  (i) one rating subcategory below the Moody’s equivalent of such S&P rating if
it is “BBB-” or higher, or

 

  (ii) two rating subcategories below the Moody’s equivalent of such S&P rating
if it is “BB+” or lower;

 

  (f) if the preceding clauses do not apply, but the Obligor has a subordinated
obligation (other than a bank loan) with a monitored public rating from S&P
(without any postscripts, asterisks or other qualifying notations, that
addresses the full amount of principal and interest promised), the Assigned
Moody’s Rating shall be deemed to be:

 

  (i) one rating subcategory below the Moody’s equivalent of such S&P rating if
it is “BBB-” or higher; or

 

  (ii) two rating subcategories below the Moody’s equivalent of such S&P rating
if it is “BB+” or lower, and the Moody’s Equivalent Senior Unsecured Rating
shall be determined pursuant to clause (c) above; and

 

  (g) if the preceding clauses do not apply, but the Obligor has a senior
secured obligation with a monitored public rating from S&P (without any
postscripts, asterisks or other qualifying notations, that addresses the full
amount of principal and interest promised), the Assigned Moody’s Rating shall be
deemed to be:

 

  (i) one rating subcategory below the Moody’s equivalent of such S&P rating if
it is “BBB-” or higher; or

 

  (ii) two rating subcategories below the Moody’s equivalent of such S&P rating
if it is “BB+” or lower, and the Moody’s Equivalent Senior Unsecured Rating
shall be determined pursuant to clause (d) above.

“Moody’s Group I Country” means any of the following countries: Australia, the
Netherlands, the United Kingdom and any country subsequently determined by
Moody’s to be a Moody’s Group I Country.

“Moody’s Group II Country” means any of the following countries: Germany,
Ireland, Sweden, Switzerland and any country subsequently determined by Moody’s
to be a Moody’s Group II Country.

“Moody’s Group III Country” means any of the following countries: Austria,
Belgium, Denmark, Finland, France, Iceland, Liechtenstein, Luxembourg, Norway,
Spain and any country subsequently determined by Moody’s to be a Moody’s Group
III Country.

 

9



--------------------------------------------------------------------------------

“Moody’s Industries” means any one of the Moody’s industrial classification
groups as published by Moody’s from time to time.

“Moody’s Rating” means, with respect to any Portfolio Obligation, if the
Portfolio Obligation has been specifically assigned a rating in connection with
a credit estimate as to such Portfolio Obligation, such rating, and otherwise,
the rating determined in accordance with the following in the following order of
priority:

(a) with respect to a First Lien Loan or a Second Lien Loan:

(i) if the Loan’s Obligor has a corporate family rating from Moody’s, such
corporate family rating;

(ii) if the preceding clauses do not apply, the Moody’s rating that is one
rating subcategory above the current outstanding Assigned Moody’s Rating for a
senior unsecured obligation of the Obligor of such Loan; and

(iii) if the preceding clauses do not apply, the rating that is one rating
subcategory above the Moody’s Equivalent Senior Unsecured Rating;

(b) with respect to any Secured Loan that is not a First Lien Loan, Second Lien
Loan or DIP Portfolio Obligation or with respect to a Bond:

(i) if the Obligor has a senior unsecured obligation with an Assigned Moody’s
Rating, such rating; provided, however, for the avoidance of doubt, a Secured
Loan or a secured Mezzanine Obligation shall not constitute a senior unsecured
obligation, and

(ii) if the preceding clause does not apply, the Moody’s Equivalent Senior
Unsecured Rating of the Loan or Bond, as applicable;

(c) with respect to a DIP Portfolio Obligation, the rating that is one rating
subcategory below the Assigned Moody’s Rating thereof;

(d) if such Portfolio Obligation is not rated by Moody’s or S&P, and no other
security or obligation of the Obligor is rated by Moody’s or S&P, or if the
rating of such Portfolio Obligation is not addressed in any of clauses (a),
(b) or (c) above, then the Issuer or the Collateral Manager, on behalf of the
Issuer, may present such Portfolio Obligation to Moody’s for an estimate of such
Portfolio Obligation’s Moody’s Rating Factor, from which its corresponding
Moody’s Rating shall be determined; provided, however, that, until such Moody’s
Rating has been obtained, the Moody’s Rating of such Portfolio Obligation will
be (i) the rating determined in the commercially reasonable judgment of the
Collateral Manager for a period of 60 days after the acquisition of such
obligation and (ii) from and after such 60-day period referenced in subclause
(i) above, “Caal”; provided, further, on or prior to each one year anniversary
of the acquisition of any applicable Portfolio Obligation, the Issuer shall
submit a request to Moody’s to confirm each non-public rating and credit
estimate previously received from Moody’s and then being relied on with respect
to such Portfolio Obligation then owned by the Issuer; and

 

10



--------------------------------------------------------------------------------

(e) with respect to a Loan, the rating may, in the Collateral Manager’s
discretion, be determined in accordance with Moody’s RiskCalc Calculation as of
the date of acquisition of such Loan, subject to the satisfaction of the
qualifications set forth therein; provided that such Loans represent not more
than 20% of the aggregate principal balance of all Portfolio Obligations.

Notwithstanding the foregoing, if the Moody’s rating or ratings used to
determine the Moody’s Rating are on watch for downgrade or upgrade by Moody’s,
such rating or ratings will be adjusted down one subcategory (if on watch for
downgrade) or up one subcategory (if on watch for upgrade).

“Moody’s Rating Factor”: For each Portoflio Obligation, the number set forth in
the table below opposite the Moody’s Rating of such Portfolio Obligation:

 

Moody’s Rating of Portfolio Obligation

  

Moody’s Rating

Factor

Aaa

   1

Aa1

   10

Aa2

   20

Aa3

   40

A1

   70

A2

   120

A3

   180

Baa1

   260

Baa2

   360

Baa3

   610

Ba1

   940

Ba2

   1,350

Ba3

   1,766

B1

   2,220

B2

   2,720

B3

   3,490

Caa1

   4,770

Caa2

   6,500

Caa3

   8,070

below Caa3, not rated or withdrawn

   10,000

“Moody’s RiskCalc Calculation” with respect to any Loan, means the following
methodology:

(i) The Collateral Manager shall calculate the .EDF for each of the Loans to be
rated pursuant to the Moody’s RiskCalc Calculation. The Collateral Manager shall
also provide Moody’s with the .EDF and the information necessary to calculate
such .EDF upon request from Moody’s. Moody’s shall have the right (in its sole
discretion) to (x) amend or modify any of the information utilized to calculate
the .EDF and recalculate the .EDF based upon such revised information, in which
case such .EDF shall be determined using the table in clause (ii) below in order
to determine the applicable Moody’s Rating, or (y) have a Moody’s credit analyst
provide a rating estimate for any Loan rated pursuant to this Moody’s RiskCalc
Calculation, in which case such rating estimate provided by such credit analyst
shall be the applicable Moody’s Rating.

(ii) The Moody’s Rating for each Loan that satisfies the Pre-Qualifying
Conditions shall be the lower of (x) the Collateral Manager’s internal rating or
(y) the rating based on the .EDF for such Loan, as determined in accordance with
the table below:

 

11



--------------------------------------------------------------------------------

Lowest .EDF

  

Moody’s Rating

less than or equal to .baa

   Ba3

.ba1

   Bl

.ba2, .ba3 or .b1

   B2

.b2 or.b3

   B3

.caa

   Caal

provided that the Moody’s Rating determined pursuant to the chart above will be
reduced by an additional one half rating subcategory for leveraged buyout
transactions.

“Net Carry” means an amount equal to the greater of (i) zero and (ii) (w) all
Interest Proceeds paid or accrued on the Portfolio Obligations during the
Warehousing Period, plus (x) all Realized Gains, minus (y) all Realized Losses,
minus (z) the Funding Cost payable to CFPI.

“Net Hedging Gains” means the greater of (i) zero and (ii) (x) Hedge Termination
Receipts minus (y) Hedge Termination Payments.

“Net Hedging Losses” means the greater of (i) zero and (ii) (x) Hedge
Termination Payments minus (y) Hedge Termination Receipts.

“Net Interest Carry” means an amount equal to the greater of (i) zero and
(ii) (x) all Interest Proceeds paid or accrued on the Portfolio Obligations
during the Warehousing Period minus (y) the Funding Cost payable to CFPI.

“Net Realized Losses” means the greater of (i) zero and (ii) (x) Realized Losses
minus (y) Realized Gains.

“Obligation Documents” has the meaning set forth in Section 2(c) hereof.

“Obligor” means, with respect to a Portfolio Obligation, the issuer thereof or
borrower thereunder (or the applicable guarantor thereof).

“Partial PIK Loan” means a Term Loan on which the interest, in accordance with
its related Obligation Documents, as amended, is not in default in the payment
of interest and is currently being (i) partly paid in cash and (ii) partly
deferred, or paid by the issuance of additional debt securities identical to
such debt security or through additions to the principal amount thereof, and the
portion of interest that is paid in cash is at least equal to (a) in the case of
a floating rate Portfolio Oblgiation, LIBOR and (b) in the case of a fixed rate
Portfolio Obligation, the then applicable fixed rate for four year U.S. Dollar
fixed rate to London interbank offered rate interest rate swaps; provided,
however, that such Term Loan will cease to be a Partial PIK Loan at such time as
it (x)(a) ceases to defer interest or to pay any interest through the issuance
of additional debt securities or through additions to the principal amount
thereof, (b) pays in cash all accrued interest that was previously paid-in-kind
and (c) commences payment of all current interest in cash or (y) ceases paying
any interest in cash.

 

12



--------------------------------------------------------------------------------

“Participant” has the meaning set forth in the Master Participation Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereof), bank, unincorporated association or government or any
agency or political subdivision thereof.

“Portfolio” means the portfolio of Portfolio Obligations acquired hereunder.

“Portfolio Criteria” shall have the meaning set forth in Section 2(a) hereof.

“Portfolio Obligation” shall have the meaning set forth in the recitals hereof.

“Portfolio Obligation Calculation Amount” means, for each Portfolio Obligation,
a U.S. dollar amount representing the portion of (i) in the case of a Revolving
Loan, the commitment amount thereof, or (ii) in the case of a funded Term Loan
or Bond, the outstanding principal amount thereof.

“Pre-Qualifying Conditions” with respect to any Loan means, conditions that will
be satisfied if the Obligor with respect to the applicable Loan satisfies the
following criteria:

(a) the independent accountants of such Obligor shall have issued an unqualified
audit opinion with respect to the most recent fiscal year financial statements,
including no explanatory paragraph addressing “going concern” or other issues;

(b) the Obligor’s EBITDA is equal to or greater than $5,000,000;

(c) the Obligor’s annual sales are equal to or greater than $10,000,000;

(d) the Obligor’s book assets are equal to or greater than $10,000,000;

(e) the Obligor represents not more than 4% of the Target Portfolio Size;

(f) the Obligor is a private company with no public rating from Moody’s;

(g) the Loan is a Traditional Middle Market Loan, Large Middle Market Loan, or
Broadly Syndicated Loan;

(h) for the current and prior fiscal year, such Obligor’s:

(i) EBIT/interest expense ratio is greater than 1.0:1.0 and 1.25:1.00 with
respect to retail (adjusted for rent expense);

(ii) debt/EBITDA ratio is less than 6.0:1.0, provided, however, that the
debt/EBITDA ratio is less than 8.0:1.0 for any Loans with respect to the
following Moody’s Industries: (A) Telecommunications (Moody’s industrial
classification group #29), (B) Printing and Publishing (Moody’s industrial
classification group #26) or (C) Broadcasting and Entertainment (Moody’s
industrial classification group #33).

 

13



--------------------------------------------------------------------------------

(i) no greater than 25% of the company’s revenue is generated from any one
customer of the Obligor; and

(j) the Obligor is a for-profit operating company in any one of the Moody’s
Industries with the exception of (i) Buildings and Real Estate (Moody’s
industrial classification group #5), (ii) Finance (Moody’s industrial
classification group #14), and (iii) Insurance (Moody’s industrial
classification group #20).

“Portfolio Transaction Trade Log” means an electronic spreadsheet in a form
approved by CFPI and the Collateral Manager which lists information with respect
to the settlement and monitoring of each Portfolio Obligation.

“Purchase Price” shall have the meaning set forth in Section 2(b) hereof.

“Realized Gains” means all gains from any sales or Amortizations of Portfolio
Obligations during the Warehousing Period.

“Realized Losses” means all losses from any sales or Amortizations of Portfolio
Obligations during the Warehousing Period (including, without limitation, with
respect to any related short sell transactions or any interest rate exchange or
protection agreements entered into in order to hedge the interest rate risk
associated with the Portfolio Obligations and any expenses associated with the
Portfolio Obligations).

“Revolving Loan” means (i) a Loan that provides the borrower with a line of
credit against which one or more borrowings (or drawings under a letter of
credit for the account of the borrower) may be made and that provides that such
borrowed (or drawn) amounts may be repaid and reborrowed from time to time or
(ii) that portion of a delayed-funding Loan that is not drawn.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

“S&P Rating” means, with respect to any Portfolio Obligation, the rating
determined as follows:

 

  (A) For a Portfolio Obligation that is not a Current Pay Portfolio Obligation,
DIP Portfolio Obligation or Structured Finance Security:

 

  (i) if there is an issuer credit rating of the Obligor of such Portfolio
Obligation, or the guarantor who unconditionally and irrevocably guarantees such
Portfolio Obligation (provided that, any such guarantee also satisfies the
criteria then-currently publicly available by S&P as applicable to such type of
guarantee), is rated by S&P, the S&P Rating of such Obligor shall be the most
current issuer credit rating for such Obligor or guarantor;

 

  (ii)

(a) if there is not an issuer credit rating of the Obligor of such Portfolio
Obligation, or guarantor who unconditionally and irrevocably guarantees such
Portfolio Obligation by S&P, but there is a rating by S&P on a secured Portfolio

 

14



--------------------------------------------------------------------------------

 

Obligation of the Obligor or guarantor of the Obligor, then the S&P Rating of
such Obligor shall be one subcategory below such rating; (b) if there is not a
rating by S&P on a secured Portfolio of the Obligor or guarantor of the Obligor,
but there is a rating by S&P on a senior unsecured obligation of the Obligor or
guarantor of the Obligor, then the S&P Rating of such Obligor will be such
rating; and (c) if there is not a rating by S&P on a senior obligation of the
Obligor or guarantor of the Obligor, but there is a rating by S&P on a
subordinated obligation of the Obligor or guarantor of the Obligor, then the S&P
Rating of such Obligor will be one subcategory above such rating;

 

  (iii) if there is neither an issuer credit rating of the Obligor or guarantor
of the Obligor by S&P nor a rating by S&P on an obligation of the Obligor or
guarantor of the Obligor, then the S&P Rating for such Obligor may be determined
using any one of the methods below:

 

  (a) if an obligation of the Obligor is publicly rated by Moody’s or Fitch,
then the S&P Rating will be determined in accordance with the methodologies for
establishing the Moody’s Rating set forth herein, except that the S&P Rating of
such obligation will be (1)(i) one subcategory below the S&P equivalent of the
rating assigned by Moody’s if such security is rated “Baa3” or higher by Moody’s
or (ii) one subcategory below the S&P equivalent of the rating assigned by Fitch
is such security is rated “BBB-” or higher by Fitch, and (2)(i) two
subcategories below the S&P equivalent of the rating assigned by Moody’s if such
security is rated “Bal” or lower by Moody’s or (ii) two subcategories below the
S&P equivalent of the rating assigned by Fitch is such security is rated “BB+”
or lower by Fitch; provided that the aggregate amount of the Portfolio
Obligations given an S&P Rating based on a rating given by Moody’s or Fitch as
provided in this subclause (a) may not exceed 10% of the Target Portfolio Size
after giving effect to any purchase of such Collateral Debt Obligation; or

 

  (b)

if no other security or obligation of the Obligor is rated by S&P or Moody’s,
then the Issuer or the Collateral Manager, on behalf of the Issuer, may apply to
S&P for a S&P private credit estimate within 15 days after the purchase of such
obligation, which shall be its S&P Rating for purposes hereof; provided that,
pending receipt of a private credit estimate from S&P, the rating of such
Portfolio Obligation will be the rating determined in the commercially
reasonable judgment of the Collateral Manager for a period of 90 days after the
purchase of such obligation; provided, further, that, prior to or immediately
following the acquisition of any Portfolio Obligation not publicly rated by S&P
and on or prior to each one-year anniversary of the acquisition of any such
Portfolio Obligation, the Issuer shall submit to S&P a request to perform a
credit estimate on such Portfolio Obligation, together with all

 

15



--------------------------------------------------------------------------------

 

information reasonably requested by S&P to perform such estimate, and, if the
Collateral Manager fails to provide such information to S&P in a timely manner,
the S&P Rating of such Portfolio Obligation will be “CCC-”; provided, further,
that such S&P private credit estimate may be based on the utilization of the S&P
proprietary credit model by the Collateral Manager on behalf of the Issuer; and

 

  (B) For a Portfolio Obligation that is a Current Pay Portfolio Obligation, the
S&P Rating of such Portfolio Obligation shall be (a) the rating or written
credit estimate assigned by S&P upon the request of the Issuer or the Collateral
Manager or (b) if no such rating or credit estimate has been assigned, “CCC-”;
and

 

  (C) For a Collateral Debt Obligation that is a DIP Portfolio Obligation or a
Structured Finance Security, the S&P Rating of such Portfolio Obligation shall
be (a) the rating assigned thereto by S&P publicly or (b) the rating or credit
estimate assigned by S&P in connection with the acquisition thereof by the
Issuer upon the request of the Issuer or the Collateral Manager.

provided that; notwithstanding the foregoing paragraphs (A) through (C), the S&P
Rating for any Portfolio Obligation that is (x) on credit watch positive for
possible upgrade by S&P will be deemed to be the S&P rating one subcategory
above the S&P Rating of such Portfolio Obligation that would otherwise be
applicable as determined pursuant to clauses (i) through (iii) above or (y) on
credit watch negative for possible downgrade by S&P will be deemed to be the S&P
rating one subcategory below the S&P Rating of such Portfolio Obligation that
would otherwise be applicable as determined pursuant to clauses (i) through
(iii) above.

“Second Lien Loan” means a Secured Loan secured by a second priority security
interest (subject to customary exceptions) in the relevant collateral.

“Secured Loan” means a Loan that (i) is not subordinated by its terms to other
indebtedness of the borrower for borrowed money and (ii) is secured by a valid
and perfected security interest in specified collateral.

“Settlement Date” means, in connection with the purchase of any Portfolio
Obligation, the date on which the Issuer must pay for such Portfolio Obligation
from the seller thereof.

“Structured Finance Security” means a security that (i) is secured directly by
or represents ownership of, and that entitles the holder thereof to receive
payments that depend primarily on, the cash flow from a pool of consumer
receivables, auto loans, auto leases, equipment leases, home or commercial
mortgages, corporate debt, or sovereign debt obligations, or (ii) represents an
interest in collateralized loan obligations, collateralized bond obligations or
collateralized debt obligations.

“Target Portfolio Size” means $400 million (which amount may be increased by the
mutual agreement of CFPI and the Collateral Manager).

 

16



--------------------------------------------------------------------------------

“Tax Advantaged Jurisdiction” means one of the tax advantaged jurisdictions of
the Cayman Islands, Bermuda, the Netherlands Antilles or the tax advantaged
jurisdiction of the Channel Islands.

“Term Loan” means a Loan that is a funded term loan (including the funded
portion of a delayed-funding Loan).

“Termination Date” means the earlier of (i) the date on which the Issuer first
issues the CLO Securities and (ii) the date on which the Engagement Letter is
terminated pursuant to Section 5 thereof.

“Traditional Middle Market Loan” means any Loan issued as part of a loan
facility with an original loan size (including any first and second lien loans
included in the facility) of $125,000,000 or less, including for purposes of
this definition the maximum available amount of commitments under any Revolving
Loans and delayed-funding Term Loans.

“United States” or “U.S.” means the United States of America.

“USD” means U.S. dollars.

“Warehousing Period” means, the period from and including the date hereof
through and including the Termination Date.

“Weighted Average LIBOR Spread” means, on any date of determination, with
respect to Portfolio Obligations (other than Defaulted Obligations), the
weighted average (calculated using the Portfolio Obligation Calculation Amount),
which may be negative, of (i) with respect to each such Portfolio Obligation
which bears interest at a rate based on LIBOR, the spread to LIBOR for such
Portfolio Obligation as of such date and (ii) with respect to each such
Portfolio Obligation which does not bear interest at a rate based on LIBOR as of
the relevant date, the current interest rate on such Portfolio Obligation minus
the LIBOR rate in effect as of such date; provided that, with respect to each
Portfolio Obligation that is a Revolving Loan, the applicable spread will be
calculated as described in (i) or (ii) above for the funded portion of such
Portfolio Obligation only.

“Weighted Average Life Test” means a test that will be deemed satisfied as of
any date of determination if the remaining weighted average life (weighted based
on each Portfolio Obligation’s Portfolio Obligation Calculation Amount) of the
Portfolio Obligations in the Portfolio as of such date is less than or equal to
the number of years (including any fraction of a year) between such date and
November 30, 2017.

“Weighted Average Rating” means, as of any date of determination, the number
obtained by (i) multiplying the Portfolio Obligation Calculation Amount of each
Portfolio Obligation (other than Defaulted Obligations) by the applicable
Moody’s Rating Factor for the related Obligor under such Portfolio Obligation;
(ii) summing the product obtained in clause (i) for all Portfolio Obligations
(other than Defaulted Obligations); and (iii) dividing the sum obtained in
clause (ii) by the aggregate of the Portfolio Obligation Calculation Amounts of
all Portfolio Obligations (other than Defaulted Obligations).

 

17



--------------------------------------------------------------------------------

2. Accumulation of Portfolio Obligations.

(a) The Issuer hereby appoints the Collateral Manager to perform the duties set
forth herein, and by its execution of this Agreement, the Collateral Manager
accepts such appointment on the terms and conditions set forth herein. During
the Warehousing Period, the Issuer shall from time to time purchase, at the
direction of the Collateral Manager, Portfolio Obligations, each of which as of
its Addition Date, (i) satisfies the criteria set forth in Schedule 1 hereto and
such additional or modified criteria as CFPI and the Collateral Manager may
mutually agree from time to time (collectively, the “Eligibility Criteria”) and
(ii) after giving effect to the acquisition thereof (and of any other Portfolio
Obligations acquired on such date) would not cause the Portfolio to fail to
satisfy the criteria set forth in Schedule 3 hereto and such additional or
modified criteria as CFPI and the Collateral Manager may mutually agree from
time to time (collectively, the “Portfolio Criteria”); provided that (i) no
Portfolio Obligation shall be acquired hereunder without the prior written
consent of CFPI (such consent not to be unreasonably withheld or delayed) and
(ii) no action shall be taken in violation of the requirements of Schedule 2
hereto.

(b) In connection with the proposed purchase of any Portfolio Obligation, the
Collateral Manager shall provide the Issuer, CFPI and the Custodian with a
request for consent; provided that a consent request may set forth a single
proposed Portfolio Obligation or multiple proposed Portfolio Obligations. In
accordance with (a) above, no Portfolio Obligation shall be acquired without the
prior written consent of CFPI (such consent not to be unreasonably withheld or
delayed). CFPI shall use reasonable efforts to respond to a request for consent
within one Business Day after receiving such consent request; provided that
failure by CFPI to so respond shall not be deemed to be consent. If CFPI
consents to such purchase, the Collateral Manager shall give the Issuer, CFPI
and the Custodian (i) notice of the settlement of any purchase to be made by the
Issuer in accordance with this Agreement in substantially the form of Exhibit A
hereto (or in the form otherwise agreed to by CFPI and the Collateral Manager)
(each, a “Funding Notice”) and (ii) the executed assignment or participation
agreement for the Portfolio Obligation, in each case prior to 3:00 p.m., New
York time, on the Settlement Date (or such other time as the parties shall
agree), and on such Settlement Date the Issuer shall purchase the Portfolio
Obligation identified in the Funding Notice, and as payment for such Portfolio
Obligation, the Issuer shall deliver or cause to be delivered immediately
available funds, in an amount equal to the purchase price of such Portfolio
Obligation (the “Purchase Price”), upon the direction of the Collateral Manager.
For the avoidance of doubt, the Issuer’s obligation to purchase a Portfolio
Obligation whose purchase satisfies the Eligibility Criteria and the Portfolio
Criteria on the Addition Date in accordance with this Agreement shall not be
affected by any failure of such Portfolio Obligation to satisfy the Eligibility
Criteria or the failure of the Portfolio to satisfy the Portfolio Criteria, in
each case on the corresponding Settlement Date.

(c) On or prior to the Settlement Date specified in the Funding Notice, upon the
request of CFPI, the Collateral Manager shall deliver or cause to be delivered
to the Custodian and CFPI copies (or originals if available) of the related
underlying documents, any note (if applicable) and any other agreements or
documents related to such Portfolio Obligation as reasonably requested by CFPI,
in each case that are in the possession of or reasonably available to the
Collateral Manager (provided that, if such documents become reasonably available
after the related settlement date, the Collateral Manager shall deliver such
documents

 

18



--------------------------------------------------------------------------------

within a commercially reasonable time after they become available) (the
documents described in this clause (c) together with the assignment or
participation agreement for the related Portfolio Obligation, collectively, the
“Obligation Documents”), and will direct the seller, issuer, borrower,
counterparty or agent, as applicable, of such Portfolio Obligation to remit all
payments with respect thereto to the Issuer Cash Account.

(d) The Collateral Manager will direct the borrower or counterparty and/or any
administrative or other agent for the borrower or counterparty for each
Portfolio Obligation to deliver any notices and borrowing requests with respect
thereto to the Custodian.

(e) Subject to the limitations set forth in the Master Participation Agreement,
the Collateral Manager, on behalf of the Issuer, will be entitled to exercise
any rights (including voting rights) or remedies in connection with the
Portfolio Obligations pursuant to the applicable Obligation Documents.

(f) The Collateral Manager will notify the Issuer and CFPI if at any time during
the term of this Agreement it has actual knowledge that a Portfolio Obligation
is or has become an Ineligible Obligation. If at any time during the Warehousing
Period the Portfolio does not comply with the Portfolio Criteria, CFPI and the
Collateral Manager may mutually agree to designate as Ineligible Obligations one
or more Portfolio Obligations that, if removed from the Portfolio, would cause
the Portfolio to be in compliance with the Portfolio Criteria.

(g) The Collateral Manager shall use commercially reasonable efforts in
discharging its duties under this Agreement, using a degree of skill and
attention no less than that which the Collateral Manager exercises with respect
to comparable assets that it manages for itself and others with similar
investment objectives and restrictions in accordance with its customary
standards, practices and procedures.

(h) Except as provided by the Engagement Letter, the Collateral Manager will not
be liable to the Issuer, CFPI or any other Person for any acts or omissions by
the Collateral Manager or any Affiliate of the Collateral Manager, or any of
their directors, officers, members, agents, equity holders, advisors, attorneys
or employees under or in connection with this Agreement, or for any decrease in
the value of the Portfolio, except by reason of acts or omissions constituting
bad faith, willful misconduct or gross negligence in the performance of, or
reckless disregard with respect to, the duties of the Collateral Manager
hereunder.

(i) The Collateral Manager may arrange for the sale by the Issuer of Portfolio
Obligations (other than Portfolio Obligations subject to sale under Section 6 or
Section 7(a)) from time to time during the Warehousing Period (each, a
“Discretionary Sale”) so long as, with respect to the sale of any Portfolio
Obligation purchased as part of a Block Trade, CFPI consents to such sale (such
consent not to be unreasonably withheld or delayed). CFPI shall use reasonable
efforts to respond to such a request for a Discretionary Sale from the
Collateral Manager on the same day (so long as such request is made on a
Business Day and no later than 3 p.m. (New York time)) or, otherwise, within one
Business Day; provided that failure by CFPI to so respond shall not be deemed to
be consent. If CFPI is not required to consent to a Discretionary Sale as set
forth in this subsection (i), the Collateral Manager shall immediately notify
CFPI of such sale.

 

19



--------------------------------------------------------------------------------

(j) To the extent necessary or appropriate to perform the duties to be performed
by it hereunder, the Collateral Manager shall have the power during the
Warehousing Period, and the Collateral Manager is hereby appointed by the Issuer
as its agent and attorney in fact (which appointment as attorney in fact is
irrevocable and coupled with an interest), to execute and deliver all necessary
and appropriate documents and instruments on behalf of the Issuer with respect
thereto. The Collateral Manager shall provide a copy of any such documents or
instruments so executed and delivered to CFPI, the Issuer and the Custodian.

3. Representations and Warranties.

3.1 The Collateral Manager hereby represents as of the date hereof (or such
other date or time as specified below) that:

(a) Power and Authority; No Conflict. It is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization. It has
the limited liability company power and authority to execute and deliver this
Agreement and all documents executed in connection herewith and to perform its
obligations hereunder. This Agreement and all documents executed in connection
herewith have been duly and validly authorized, executed and delivered by it and
are its legal, valid and binding obligations, enforceable against it in
accordance with their respective terms subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law). The execution,
delivery and performance of this Agreement by the Collateral Manager will not
result in a breach of any provision of, or constitute a default (or an event
which with or without notice and/or lapse of time would constitute a default)
under, its charter documents or by-laws, or any agreement or instrument to which
it is a party or by which it is bound, or any statute, order, rule or regulation
of any court or other governmental authority applicable to it, the effect of
which breach or default would reasonably be expected to have a material adverse
effect upon the consummation of the transactions contemplated hereby or upon its
business, operations or financial condition.

(b) No Required Consents. No registration with, consent or approval of, or other
action by, any federal, state or other governmental agency, authority,
administrative or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, other than those registrations, consents, approvals or actions
obtained or completed, is required in connection with the execution, delivery
and performance of this Agreement by the Collateral Manager.

(c) No Adverse Proceedings. No proceedings are pending or, to its knowledge,
threatened against the Collateral Manager before any federal, state or other
governmental agency, authority, administrative or regulatory body, arbitrator,
court or other tribunal, foreign and domestic, which, singly or in the
aggregate, would reasonably be expected to materially adversely affect any
action taken or to be taken by the Collateral Manager under this Agreement.

 

20



--------------------------------------------------------------------------------

3.2 The Issuer hereby represents and warrants as of the date hereof (or such
other date or time as specified below) that:

(a) Power and Authority; No Conflict. It is duly incorporated, validly existing
and in good standing under the laws of the jurisdiction of its incorporation. It
has the corporate power and authority to execute and deliver this Agreement and
all documents executed in connection herewith and to perform its obligations
hereunder. This Agreement and all documents executed in connection herewith have
been duly and validly authorized, executed and delivered by it and are its
legal, valid and binding obligations, enforceable against it in accordance with
their respective terms subject to applicable bankruptcy, insolvency and similar
laws affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law). The execution, delivery and performance of this
Agreement by the Issuer will not result in a breach of any provision of, or
constitute a default (or an event which with or without notice and/or lapse of
time would constitute a default) under, its memorandum and articles of
association, or any agreement or instrument to which it is a party or by which
it is bound, or any statute, order, rule or regulation of any court or other
governmental authority applicable to it, the effect of which breach or default
would reasonably be expected to have a material adverse effect upon the
consummation of the transactions contemplated hereby or upon its business,
operations or financial condition.

(b) No Required Consents. No registration with, consent or approval of, or other
action by, any federal, state or other governmental agency, authority,
administrative or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, other than those registrations, consents, approvals or actions
obtained or completed, is required in connection with the execution, delivery
and performance of this Agreement by the Issuer.

(c) No Adverse Proceedings. No proceedings are pending or, to its knowledge,
threatened against the Issuer before any federal, state or other governmental
agency, authority, administrative or regulatory body, arbitrator, court or other
tribunal, foreign and domestic, which, singly or in the aggregate, would
reasonably be expected to materially adversely affect any action taken or to be
taken by the Issuer under this Agreement.

3.3 CFPI hereby represents and warrants as of the date hereof (or such other
date and time as specified below) that:

(a) Power and Authority; No Conflict. It is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization. It has
the corporate power and authority to execute and deliver this Agreement and all
documents executed in connection herewith and to perform its obligations
hereunder. This Agreement and all documents executed in connection herewith have
been duly and validly authorized, executed and delivered by it and are its
legal, valid and binding obligations, enforceable against it in accordance with
their respective terms subject to applicable bankruptcy, insolvency and similar
laws affecting creditors’ rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law). The execution, delivery and performance of this
Agreement by CFPI will not result in a breach of any provision of, or constitute
a default (or an event which with or without notice and/or lapse of time would

 

21



--------------------------------------------------------------------------------

constitute a default) under, its charter documents or by-laws, or any material
agreement or instrument to which it is a party or by which it is bound, or any
statute, order, rule or regulation of any court or other governmental authority
applicable to it.

(b) No Required Consents. No registration with, consent or approval of, or other
action by, any federal, state or other governmental agency, authority,
administrative or regulatory body, arbitrator, court or other tribunal, foreign
or domestic, other than those registrations, consents, approvals or actions
obtained or completed, is required in connection with the execution, delivery
and performance of this Agreement by CFPI.

(c) No Adverse Proceedings. No proceedings are pending or, to its knowledge,
threatened against CFPI before any federal, state or other governmental agency,
authority, administrative or regulatory body, arbitrator, court or other
tribunal, foreign and domestic, which, singly or in the aggregate, would
reasonably be expected to materially adversely affect any action taken or to be
taken by CFPI under this Agreement.

4. Limitations on Liability.

No recourse may be had under this Agreement against any employee, officer,
partner, member, shareholder or director of any party hereto (collectively, the
“Associated Persons”), in respect of the transactions contemplated by this
Agreement, it being expressly agreed and understood that this Agreement is
solely the obligation of each of the parties hereto and that no personal
liability whatsoever shall attach to or be incurred by any Associated Person
under or by reason of the obligations, representations and agreements of the
parties contained in this Agreement, or implied therefrom, and that any and all
personal liability of any Associated Person for breaches by any party hereto of
any such obligations, representations and agreements, either at common law or in
equity, and for any violation of any applicable state or federal statute or
regulation, is hereby expressly waived by each of the parties hereto as a
condition of and consideration for the execution of this Agreement.

5. Access to Information.

(a) The Collateral Manager shall afford the Issuer, the Custodian and CFPI
access, upon reasonable prior notice, to any information the Collateral Manager
possesses or can reasonably obtain about each of the Obligors of the Portfolio
Obligations and their respective financial condition, results of operations,
business, property, management and prospects in order to enable the Issuer and
CFPI to evaluate a proposed investment in the Portfolio Obligations; provided
that the Collateral Manager shall not be required to provide access, prior to
the purchase by the Issuer of the relevant Portfolio Obligation, to any
information that the Collateral Manager is required to keep confidential
pursuant to an agreement with the relevant Obligor, Obligor parent, bank agent
or any other party representing the Obligor, unless the terms of such agreement
permit the disclosure of such information to the Issuer, the Custodian or CFPI
if such Person agrees to maintain the confidentiality thereof and such Person
agrees to do so.

(b) No later than three Business Days prior to the end of each calendar month
during the Warehousing Period, the Collateral Manager will provide to CFPI in an
electronic file in Excel format a report identifying each Portfolio Obligation
in the Portfolio and the Collateral

 

22



--------------------------------------------------------------------------------

Manager’s good faith determination of the market value (which, in the case of a
Portfolio Obligation originated or acquired by an Affiliate of the Collateral
Manager prior to the acquisition thereof by the Issuer, shall be the book value
thereof unless the Collateral Manager provides otherwise or has knowledge that
the financial condition of the Obligor of such Portfolio Obligation has been
adversely affected, in which case the market value shall be determined in a
commercially reasonable manner), as of a date not earlier than three Business
Days prior to such reporting date, for each such Portfolio Obligation.

(c) At the end of each Business Day during the Warehousing Period the Collateral
Manager shall prepare or update and provide CFPI with the Portfolio Transaction
Trade Log.

(d) CFPI acknowledges and agrees that the Issuer and the Collateral Manager may
elect from time to time not to receive certain information and documentation
relating to Obligors and investments because such information and documentation
may include material non-public information relating to Obligors, securities and
other investments managed and/or monitored by the Collateral Manager.
Notwithstanding anything to the contrary in this Agreement or the Master
Participation Agreement, neither the Issuer nor the Collateral Manager shall be
required to deliver, or obtain for delivery, any such information and
documentation that it has so elected not to receive.

6. Liquidation of Assets on Termination.

If the Termination Date occurs pursuant to clause (ii) of the definition
thereof, CFPI in its sole discretion may arrange for the Issuer to sell any
Portfolio Obligation in the secondary market (and CFPI shall in connection with
making such arrangement determine the terms and conditions of any such sale;
provided that such sale shall occur in accordance with the Liquidation
Procedures).

7. Liquidation of Ineligible Obligations; Amortization; Allocation of Gains; Net
Carry.

(a) If, at any time during the Warehousing Period, any Portfolio Obligation is,
becomes or is designated as an Ineligible Obligation, CFPI may, but shall not be
obligated to, arrange for the Issuer to sell such Portfolio Obligation in
accordance with the Liquidation Procedures.

(b) With respect to Portfolio Obligations for which a permanent principal
repayment or similar amortization payment (including any applicable premium not
included in Interest Proceeds), or in the case of a Revolving Loan, a permanent
reduction or cancellation of commitment (each, an “Amortization”) occurs during
the Warehousing Period, the gain or loss therefrom will be determined by
comparison to the applicable portion of the Purchase Price for such Portfolio
Obligation. A reduction in the outstanding principal balance of a Revolving Loan
as a result of a repayment will not be considered an Amortization hereunder to
the extent that the Revolving Loan can subsequently be redrawn in accordance
with its terms.

(c) If the Closing Date occurs, all Net Carry generated from Portfolio
Obligations related to Block Trades shall be applied to reduce the weighted
average purchase price of the Portfolio related to Block Trades to a price not
lower than 100.25% of par (or such

 

23



--------------------------------------------------------------------------------

lower amount as mutually agreed by CFPI and the Collateral Manager) and any
remaining amount of such Net Carry shall be retained by CFPI. Upon the
occurrence of the Termination Date (other than as a result of the occurrence of
the Closing Date) and subject to Section 8 below, CFPI shall retain all Net
Carry generated from Portfolio Obligations related to Block Trades. Upon the
occurrence of the Termination Date and, in any event, following CFPI’s receipt
thereof, CFPI shall pay to the Collateral Manager all Net Carry not generated
from Portfolio Obligations related to Block Trades.

(d) If the Closing Date occurs, upon CFPI’s receipt thereof, CFPI shall pay to
the Issuer all Net Hedging Gains. Upon the occurrence of the Termination Date
(other than as a result of the occurrence of the Closing Date) and subject to
Section 8 below, (i) CFPI shall retain all Net Hedging Gains generated from
Portfolio Obligations related to Block Trades and (ii) following CFPI’s receipt
thereof, CFPI shall pay to the Collateral Manager all Net Hedging Gains not
generated from Portfolio Obligations related to Block Trades.

8. Allocation of Losses and Related Expenses.

(a) Except as provided herein, the Collateral Manager shall not be entitled to
compensation under this Agreement. Subject to the terms of the Engagement Letter
and the Master Participation Agreement, each party shall be responsible for its
own costs and expenses incurred in connection with this Agreement, the Master
Participation Agreement and the transactions contemplated hereby and thereby.

(b) Upon the occurrence of the Termination Date (other than as a result of the
occurrence of the Closing Date), all Net Realized Losses and any related
expenses generated from Portfolio Obligations related to Block Trades (if Net
Carry generated from Portfolio Obligations related to Block Trades equals zero),
plus Net Hedging Losses generated from Portfolio Obligations related to Block
Trades, less Net Interest Carry generated from Portfolio Obligations related to
Block Trades shall be allocated to CFPI.

(c) Upon the occurrence of the Termination Date (other than as a result of the
occurrence of the Closing Date), all Net Realized Losses and any related
expenses not generated from Portfolio Obligations related to Block Trades (if
Net Carry not generated from Portfolio Obligations related to Block Trades
equals zero), plus Net Hedging Losses not generated from Portfolio Obligations
related to Block Trades shall be promptly reimbursed to CFPI on the Termination
Date from Net Interest Carry and Net Hedging Gains not generated from Portfolio
Obligations related to Block Trades, if any, allocable to the Collateral Manager
until such amount is reduced to zero. Any Net Realized Losses, expenses or Net
Hedging Losses not generated from Portfolio Obligations related to Block Trades
in excess thereof shall be allocated as follows and in the following order of
priority: (i) first, such amounts not to exceed $8,000,000 shall be for the
account of the Collateral Manager and (ii) second, any remaining amount shall be
for the account of CFPI. The Collateral Manager shall have no liability for any
Net Realized Losses, Net Hedging Losses or expenses generated from Portfolio
Obligations related to Block Trades.

(d) If the Closing Date occurs, the Issuer shall pay to CFPI an amount equal to
all Net Hedging Losses on the Closing Date. Upon the occurrence of the
Termination Date (other than as a result of the occurrence of the Closing Date),
the Issuer shall have no liability for any Net Hedging Losses.

 

24



--------------------------------------------------------------------------------

(e) NewStar Financial, Inc. agrees to promptly pay to CFPI the amounts referred
to in clause (i) of Section 8(c).

9. Term.

This Agreement shall remain in full force and effect until the Termination Date.
Upon any such termination (unless occurring as a result of the issuance of the
CLO Securities or otherwise agreed by the parties), the Collateral Manager shall
as soon as practicable deliver to the Issuer all property and documents relating
to the Portfolio Obligations then in the custody of the Collateral Manager.
Furthermore, upon any such termination, the Collateral Manager shall cooperate
with the Issuer in transferring to the Issuer all other rights with respect to
Portfolio Obligations, as well as binding commitments to purchase Portfolio
Obligations that were effected with the consent of CFPI.

10. Miscellaneous.

10.1 Confidentiality.

(a) Notwithstanding anything herein to the contrary,

(i) the Issuer, CFPI and the Collateral Manager (and any employee,
representative or other agent of each of them) may disclose to any and all
persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to each party relating to such U.S.
tax treatment and U.S. tax structure other than any information for which
nondisclosure is reasonably necessary in order to comply with any applicable
federal and state securities laws. For this purpose, the U.S. tax treatment or
U.S. tax structure shall not include, and no such party (or any of their
respective employees, representatives or agents) shall disclose pursuant to this
clause (i) (x) the name of, or other information identifying, the Issuer, CFPI
or the Collateral Manager (or, in any case, any Affiliate thereof), (y) except
as permitted in (b) and (c) below, any performance information relating to the
Collateral Manager or to funds or investments sponsored by the Collateral
Manager or any Affiliate thereof or (z) any information (not related to the U.S.
tax treatment or U.S. tax structure) regarding the appointment of the Collateral
Manager or any Affiliate thereof; and

(ii) the Collateral Manager may disclose to any Person its role as Collateral
Manager under this Agreement.

(b) To the extent not inconsistent with clause (a) above, each of the Collateral
Manager and the Issuer agrees that any information provided by CFPI or its
Affiliates (collectively, “Citigroup”) and representatives that is identified by
Citigroup as confidential is for its confidential use only, and it will not
disclose or permit any third party to disclose or otherwise refer to or use such
information in any manner without CFPI’s prior written consent,

 

25



--------------------------------------------------------------------------------

except that disclosures will be permitted: (i) to Affiliates of the Collateral
Manager or the Issuer, as the case may be, and to Persons employed or engaged by
the Collateral Manager or the Issuer or such Affiliates in connection with the
transactions contemplated hereby, including, but not limited to, attorneys and
accountants, or, with the prior written permission of CFPI, Persons otherwise
contacted by the Collateral Manager, the Issuer or such Affiliates in connection
with the transactions contemplated hereby, (ii) as required by any governmental
authority, regulatory agency or authority, or quasi-regulatory authority,
(iii) pursuant to court decrees, subpoenas or legal or administrative orders or
processes, (iv) in the case of the Collateral Manager, of such information as
may be necessary or, in the reasonable judgment of the Collateral Manager,
desirable in order for the Collateral Manager to prepare, publish and distribute
to any Person any information relating to the investment performance of the
Portfolio and the Collateral Manager’s engagement by the Issuer and CFPI to
perform services hereunder (including, without limitation, the identity and
performance of any Portfolio Obligation), (v) of such information as shall have
been publicly disclosed other than in violation of this Agreement or (vi) as is
otherwise required by law. Each of the Collateral Manager and the Issuer agrees
to provide prior notice of its disclosure under clauses (ii), (iii), (iv) and
(vi) above to CFPI, unless it is legally prohibited from doing so.

(c) To the extent not inconsistent with clause (a) above, CFPI agrees to keep
confidential any information provided by the Collateral Manager that is
identified by the Collateral Manager as confidential, and CFPI shall not
disclose any such information without the Collateral Manager’s prior written
consent, except that disclosures will be permitted: (i) to Affiliates of CFPI
and Persons employed or engaged by CFPI or such Affiliates, including, but not
limited to, attorneys and accountants, or Persons otherwise contacted by CFPI or
its Affiliates in connection with the transactions contemplated hereby, (ii) as
required or requested by any governmental authority, regulatory agency or
authority, or quasi-regulatory authority, (iii) pursuant to court decrees,
subpoenas or legal or administrative orders or processes, (iv) of such
information as shall have been publicly disclosed other than in violation of
this Agreement or (v) as is otherwise required by law. CFPI agrees to provide
prior notice of its disclosure under clauses (ii), (iii) and (v) above to the
Collateral Manager, unless it is legally prohibited from doing so.

(d) Each of the Collateral Manager and CFPI acknowledges that it may receive
material non-public information concerning Obligors and agrees to comply with
all applicable laws with respect to such information. The Collateral Manager
agrees to be bound by and adhere to any confidentiality provisions (or similar
restrictions) of any agreement governing the Portfolio Obligations.

(e) Nothing contained in this Agreement shall serve to (i) restrict any
brokerage, research, investment management or trading activities conducted in
the ordinary course of business (which includes arbitrage activities) by CFPI or
the Collateral Manager or their respective employees or Affiliates either for
each of their own accounts or for the accounts of their respective customers; or
(ii) restrict any investment banking and merger/acquisition activity performed
in the ordinary course of business of CFPI or the Collateral Manager or their
respective Affiliates; provided that, with respect to clauses (i) or (ii) above,
the individuals engaged in any of the foregoing activities have not reviewed any
confidential information provided by the other party or otherwise been informed
by those who have reviewed it of the contents thereof.

 

26



--------------------------------------------------------------------------------

10.2 Entire Agreement.

This Agreement (including the Schedules and the Exhibits hereto), together with
the Master Participation Agreement, the Custodian Agreement and the Engagement
Letter, contains, and is intended as, a complete statement of all of the terms
and the arrangements between the parties with respect to the matters provided
for herein, supersedes any previous agreements and understandings among the
parties with respect to those matters and cannot be changed or terminated
orally. Notwithstanding anything in the immediately preceding sentence to the
contrary, all terms and arrangements set forth in the Engagement Letter shall
remain in full force and effect.

10.3 Certain Acknowledgments.

(a) Each of the Issuer and the Collateral Manager acknowledges that CFPI or its
Affiliates may be providing financing or other services to parties whose
interests may conflict with those of the Collateral Manager or the Issuer or
entering into transactions in the Collateral Manager’s preferred or common stock
or other securities for the account of CFPI or an Affiliate of CFPI or for the
account of customers. Each of the Issuer and the Collateral Manager waives any
claim against CFPI or its Affiliates based on any conflict of interest that
might arise due to CFPI’s or its Affiliates’ role as provider of services
hereunder or as a participant in or provider of financing or structuring
services similar to those provided pursuant to this Agreement to other parties.

(b) Each of the Issuer and the Collateral Manager acknowledges that (i) CFPI is
not acting as a fiduciary, advisor or agent in connection with this Agreement;
(ii) it is not relying on the advice of CFPI for legal, regulatory, financial,
accounting, tax or investment matters, but instead is seeking and will rely on
the advice of its own professionals and advisors for such matters; (iii) the
Collateral Manager will make its own independent analysis and decision regarding
the pricing and valuation of Portfolio Obligations; (iv) the Collateral Manager
will determine, without reliance upon CFPI, the economic risks and merits as
well as the legal, regulatory, tax and accounting characterizations and
consequences of its entering into this Agreement and all transactions thereunder
with respect to it and its Affiliates, including any hedge transactions, and it
and they will be capable of assuming such risks; and (v) CFPI may, whether by
virtue of the types of relationships described herein or otherwise, at the date
hereof or at any time hereafter, be in possession of information regarding the
Portfolio Obligations that is or may be material and that may or may not be
publicly available or known to the other party, and it is not obligated to
disclose to the Collateral Manager or the Issuer any such information (whether
or not confidential). Each of the Issuer and the Collateral Manager acknowledges
that CFPI is not in the business of providing tax advice, that the Collateral
Manager or the Issuer, as the case may be, has received tax advice from its own
tax advisors (or has appropriate expertise to assess any tax risks) and that its
senior executives at appropriate management positions have been apprised of such
tax advice or assessment (and, if applicable, any tax risks) and CFPI’s
disclaimers relating to tax matters. Nothing herein shall give rise to any
liability or responsibility on the part of CFPI for the success or anticipated
benefits of the transactions contemplated hereby.

 

27



--------------------------------------------------------------------------------

(c) Each of the Issuer and the Collateral Manager acknowledges that any of the
services to be rendered by CFPI hereunder may be performed by CFPI or any of its
Affiliates; provided that CFPI shall remain responsible for its obligations
hereunder notwithstanding such delegation.

10.4 Further Assurances.

Each of the Collateral Manager, CFPI and the Issuer shall take such other
actions, and furnish such certificates and other documents, as may be reasonably
requested by the other party hereto in order to effectuate the purposes of this
Agreement and to facilitate compliance with applicable laws and regulations and
the terms of this Agreement.

10.5 Severability.

In case any provision in this Agreement shall be invalid, illegal or
unenforceable as written, such provision shall be construed in the manner most
closely resembling the apparent intent of the parties with respect to such
provision so as to be valid, legal and enforceable; provided, however, that, if
there is no basis for such a construction, such provision shall be ineffective
only to the extent of such invalidity, illegality or unenforceability and,
unless the ineffectiveness of such provision destroys the basis of the bargain
for any one of the parties to this Agreement, the validity, legality and
enforceability of the remaining provisions hereof or thereof shall not in any
way be affected or impaired thereby.

10.6 Headings.

The section headings of this Agreement are for reference purposes only and are
to be given no effect in the construction or interpretation of this Agreement.

10.7 Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

10.8 Binding Effect; Assignment.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns. Nothing in this Agreement shall create
or be deemed to create any third party beneficiary rights in any Person not a
party to this Agreement. No assignment of this Agreement or of any rights or
obligations hereunder may be made by any party (by operation of law or
otherwise) without the prior written consent of the other parties; provided that
CFPI shall be entitled to assign its rights or obligations hereunder, without
the consent of the other parties, to any Person or Persons to which it assigns
its rights under the Master Participation Agreement in accordance with the terms
thereof.

 

28



--------------------------------------------------------------------------------

10.9 Notices.

All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or transmitted by telecopy
and receipt acknowledged or by electronic mail or five (5) days after being
mailed by registered mail, return receipt requested, to the parties at the
following addresses (or to such other address as a party may have specified by
written notice given to the other parties pursuant to this provision):

 

Issuer:     

NewStar Arcturus CLO I Ltd.

c/o Maples Finance Limited

PO Box 1093GT,

Queensgate House,

South Church Street,

George Town, Grand Cayman,

Cayman Islands

Attention: The Directors

Fax Number: (345) 945- 7100

Collateral Manager:     

NewStar Asset Management LLC

500 Boylston St., Suite 1600

Boston, MA 02116

Attention: David K. Roberts

Telephone: 617-848-2515

Fax Number: 617-848-4399

CFPI:     

Citigroup Financial Products Inc.

390 Greenwich Street, Fourth Floor

New York, New York 10013

Attention: Art Valdes/Mary Ann Dimaggio

Telephone: 212-723-6493/212-723-1668

Fax Number: 212-723-8649/212-723-8671

E-mail address: arthur.c.valdes@citigroup.com/

mary.ann.dimaggio@citigroup.com

 

29



--------------------------------------------------------------------------------

Custodian:     

Investors Bank & Trust Company

200 Clarendon Street

Mail Code EUC108

Boston, MA 02116

Attention: Brian Peterson/CDO Compliance Group

(NewStar Arcturus CLO)

Telephone: 617-937-5585

Fax Number: 617-351-4358

10.10 Amendments.

Except as otherwise provided herein, no term or provision of this Agreement may
be changed, waived, discharged or terminated orally, but only by an instrument
in writing signed by the parties hereto.

10.11 Counterparts.

This Agreement may be executed in any number of counterparts and by facsimile,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.12 Limited Recourse.

(a) No recourse shall be had to any Associated Person for satisfaction of any
claims under this Agreement.

(b) Notwithstanding any other provision of this Agreement, each party hereby
acknowledges that the obligations of the Issuer hereunder are limited recourse
obligations payable solely from the Collateral and following exhaustion of the
Collateral, all obligations of and all claims against the Issuer hereunder or
arising in connection herewith shall be extinguished.

(c) Each party hereby agrees that it shall not institute against, or join any
other Person in instituting against, the Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings or other
proceedings under U.S. federal or state bankruptcy or similar, analogous or
equivalent laws in the Cayman Islands or elsewhere to enforce its rights under
this Agreement until the expiration of the period which is one year and one day
(or the applicable preference period then in effect plus one day) after the
later of (i) the Termination Date and (ii) the payment in full of all
outstanding CLO Securities to be issued by the Issuer.

(d) The provisions of this Section 10.12 shall survive termination of this
Agreement.

10.13 Submission to Jurisdiction; Waiver of Jury Trial.

(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan in The

 

30



--------------------------------------------------------------------------------

City of New York in any action or proceeding arising out of or relating to this
Agreement, and the parties hereto hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such New
York State or Federal court. The parties hereto hereby irrevocably waive, to the
fullest extent that they may legally do so, the defense of an inconvenient forum
to the maintenance of such action or proceeding. The parties hereto hereby
irrevocably consent to the service of any and all process in any action or
proceeding by the mailing or delivery of copies of such process to it at the
address set forth in Section 10.9 hereof or to such other address as a party may
have specified by written notice given to the other parties pursuant to such
provision. The parties hereto hereby agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

10.14 Additional Activities of the Collateral Manager.

This Agreement shall not prevent the Collateral Manager from rendering
investment advisory or other services to other Persons to the extent permitted
by applicable law and not in breach of its duties under this Agreement, Nothing
in this Agreement shall limit or restrict the Collateral Manager or any of its
officers, directors, partners, agents, stockholders, Affiliates or employees
from, as permitted by law, buying, selling or trading in any securities for its
own or their own accounts. The Issuer and CFPI acknowledge that the Collateral
Manager and its officers, directors, members, partners, agents, stockholders,
Affiliates and employees, and the Collateral Manager’s other investment advisory
clients, may as permitted by law at any time have, acquire, increase, decrease
or dispose of positions in investments which are at the same time being acquired
for, or disposed of, on behalf of the Issuer hereunder.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

NEWSTAR ARCTURUS CLO I LTD. By:  

/s/ Steven O’Connor

Name:   Steven O’Connor Title:   Director NEWSTAR ASSET MANAGEMENT LLC By:  

/s/ John J. Frishkopf

Name:   John J. Frishkopf Title:   V.P. - Secretary CITIGROUP FINANCIAL PRODUCTS
INC. By:  

/s/ John Clements

Name:   John Clements Title:   Managing Director Solely for purposes of
Section 8(e): NEWSTAR FINANCIAL, INC. By:  

/s/ John J. Frishkopf

Name:   John J. Frishkopf Title:   Treasurer

AAA Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

Eligibility Criteria For Warehousing Period

An obligation shall be eligible for inclusion in the Portfolio as a Portfolio
Obligation if, as of its Addition Date, it is one of the following:

 

(a) a Term Loan or a participation in a Term Loan;

 

(b) a Revolving Loan or a participation in a Revolving Loan;

 

(c) a Mezzanine Loan;

 

(d) a Bond; or

 

(e) to the extent provided by clause (xi) below, a Structured Finance Security;

provided that such obligation must also satisfy the following criteria:

 

  (i) The obligation is denominated and payable only in USD.

 

  (ii) The terms of the obligation do not provide for such obligation to be
converted or exchanged at any time into any Equity Security or any other
security or asset.

 

  (iii) The obligation is not a Defaulted Obligation or Credit Risk Obligation.

 

  (iv) The obligation is not subordinated by its terms to other indebtedness for
borrowed money (provided that this clause shall not prohibit the inclusion in
the Portfolio of a Mezzanine Loan, a Bond, a Second Lien Loan or any other
obligation that is not a Secured Loan to the extent permitted by this
Eligibility Criteria and the Portfolio Criteria).

 

  (v) The obligation bears interest payable in cash, no less frequently than
semi-annually, at a fixed or floating rate that is paid on a periodic basis and,
in the case of a floating rate, computed on a benchmark interest rate plus or
minus a spread, if any (which may vary under the terms of the obligation). With
respect to an obligation that provides for the payment of interest at a floating
rate, such floating rate is determined by reference to the USD prime rate or
other base rate, London interbank offered rate or similar interbank offered
rate, or commercial deposit rate. Unless such obligation is a Partial PIK Loan,
it does not by its terms permit the deferral of the payment of interest in cash
thereon, including, without limitation, by providing for the payment of interest
through the issuance of additional debt securities identical to such debt
security or through additions to the principal amount thereof for a specified
period in the future or for the remainder of its life or by capitalizing
interest due on such debt security as principal.

 

S-1-1



--------------------------------------------------------------------------------

  (vi) The payment or repayment of the principal, if any, of the obligation is
not an amount determined by reference to any formula or index (other than any
obligation that amortizes in full based on a pre-defined formula) or subject to
any contingency under the terms thereof.

 

  (vii) The obligation is not subject to an outstanding offer to be acquired,
exchanged or tendered (a) for cash, in an amount less than the outstanding
principal amount of such obligation or (b) for non-cash consideration,
constituting a diminished financial obligation.

 

  (viii) The obligation provides for payment of a fixed amount of principal
payable in cash according to a fixed schedule (which may include optional call
dates) and/or at stated maturity thereof.

 

  (ix) The Obligor is Domiciled in an Eligible Country.

 

  (x) Except with respect to any DIP Portfolio Obligation, the obligation is not
an obligation of a debtor in possession or a trustee for a debtor in an
insolvency proceeding.

 

  (xi) The obligation is not a Structured Finance Security, except as mutually
agreed by CFPI and the Collateral Manager upon the pricing of the CLO Offering.

 

  (xii) In the case of a Portfolio Obligation that is a participation in a Term
Loan or Revolving Loan, the participation seller has a long-term senior
unsecured rating by Moody’s of at least “A3” and an issuer credit rating by S&P
of at least “A-.”

 

  (xiii) The obligation (a) has a Moody’s Rating (including any private letter
rating or confidential rating which is in respect of the full obligation of the
Obligor and which is monitored) of at least “Caa2;” and (b) has an S&P Rating
(including any private letter rating or confidential rating which is in respect
of the full obligation of the Obligor and which is monitored) of at least “CCC;”
which S&P Rating does not have a “p,” “pi,” “q,” “r” or “t” subscript.

 

  (xiv) The obligation does not constitute “margin stock” or an extension of
“purpose credit” as defined in Regulation U of the Board of Governors of the
Federal Reserve System.

 

  (xv) The obligation has a maturity date no later than November 30, 2021.

 

  (xvi) The obligation is not a Discount Obligation.

 

  (xvii) The obligation is a Secured Loan except in the case of a Mezzanine Loan
or a Bond.

 

  (xviii) The acquisition (including the manner of acquisition), ownership,
enforcement or disposition of the obligation will not cause the Issuer to be
treated as engaged in a U.S. trade or business for U.S. federal income tax
purposes or otherwise to be subject to tax on a net income basis in any
jurisdiction outside the Issuer’s jurisdiction of incorporation.

 

S-1-2



--------------------------------------------------------------------------------

  (xix) The obligation is in registered form for purposes of the Internal
Revenue Code.

 

  (xx) The obligation will not subject the Issuer, with respect to payments due
under its terms or proceeds of its disposal (other than commitment and similar
fees where gross up is not customary), to a withholding tax, other than a
withholding tax as to which the obligor or issuer is required to make additional
payments so that the net amount received by the Issuer after satisfaction of
such tax is the amount due to the Issuer before the imposition of any
withholding tax.

The parties hereto agree that any obligations that are not loans (“Non-Loan
Obligations”) that are identified by the Collateral Manager to CFPI shall be
purchased by CFPI for the account of the Issuer for resale on the Closing Date
to the Issuer. Any Non-Loan Obligations so purchased shall be subject to the
Eligibility Criteria and the Portfolio Criteria set forth herein, as applicable,
as if such criteria contemplated Non-Loan Obligations. Notwithstanding anything
to the contrary set forth herein, no Non-Loan Obligations shall be subject to a
Participation (as defined in the Master Participation Agreement) in accordance
with the terms of the Master Participation Agreement.

With respect to any Non-Loan Obligation, CFPI may enter into interest rate
hedging transactions at its reasonable discretion, the Net Hedging Gains and Net
Hedging Losses of which shall be allocated in accordance with Sections 7 and 8
of the Asset Acquisition Agreement.

 

S-1-3



--------------------------------------------------------------------------------

SCHEDULE 2

Investment Guidelines

In identifying and acquiring a Portfolio Obligation, the Issuer (or the
Collateral Manager acting on behalf of the Issuer) shall conduct its activities
only in accordance with the Agreement. Terms used in this Schedule 2 and not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Agreement.

1. Neither the Issuer nor the Collateral Manager acting on behalf of the Issuer
(i) engages in any origination, underwriting, sales or placement services in
connection with any Portfolio Obligation, or (ii) sign any credit or other
lending agreement.

2. The Issuer does not lend or advance funds to the obligor of any Portfolio
Obligation, or any other person, in connection with the closing and initial
funding of such Portfolio Obligation.

3. The Collateral Manager does not cause the Issuer to hold itself out as being
willing to enter into either side of, or to offer to enter into, assume, offset,
assign or otherwise terminate positions in, (i) interest rate, currency, equity,
or commodity swaps or caps or (ii) derivative financial instruments (including,
without limitation, options, forward contracts, short positions, and similar
instruments) in any commodity, currency, share of stock, partnership or trust,
note, bond, debenture or other evidence of indebtedness, swap or cap.

4. The Collateral Manager does not take any action that would cause the Issuer
to be required to register as or become subject to regulatory supervision or
other legal requirements under the laws of the United States as a bank,
insurance company or finance company. The Collateral Manager also does not take
any action that, to its knowledge, would cause the Issuer to be required to
register as or become subject to regulatory supervision or other legal
requirements under the laws of any country (other than the United States) or
political subdivision thereof as a bank, insurance company or finance company.

5. The Collateral Manager does not take any action that would cause the Issuer
to be treated as a bank, insurance company or finance company for purposes of
(i) any U.S. tax, securities law, or other filing or submission made to any
governmental authority, (ii) any application made to a rating agency, or
(iii) qualifications for any exemption from U.S. tax, securities law or any
other legal requirements. The Collateral Manager also does not take any action
that, to its knowledge, would cause the Issuer to be treated as a bank,
insurance company or finance company for purposes of (i) any non-United States
tax, securities law or other filing or submission made to any governmental
authority, (ii) any application made to a rating agency or (iii) qualifying for
any exemption from non-United States tax, securities law or any other legal
requirements.

6. The Collateral Manager does not cause the Issuer to hold itself out to the
public as a bank, insurance company or finance company.

7. The Collateral Manager does not cause the Issuer to buy any security in order
to earn a dealer spread or dealer mark-up over its cost or to hold itself out to
the public, through advertising or otherwise, as originating loans, lending
funds, or making a market in loans or other assets.

 

S-2-1



--------------------------------------------------------------------------------

8. The Issuer (or the Collateral Manager acting on behalf of the Issuer) does
not earn or receive from any person any premium, fee, commission or other
compensation for services performed by or on behalf of the Issuer, however
denominated, attributable to any services in connection with the negotiation,
structuring, marketing, underwriting, or placement of a Portfolio Obligation
(collectively, “Service Fees”). Notwithstanding the preceding sentence, the
Issuer may purchase or commit to purchase a Portfolio Obligation at a discount
from its principal or face amount that is based on or otherwise determined by
reference to the amount of any fee, if the Collateral Manager or the Issuer has
determined that such amount should not be treated as a Service Fee for federal
income tax purposes, and that the price of such Portfolio Obligation reflects
fair market value for such Portfolio Obligation based solely on market
conditions and the condition of the issuer or obligor of such Portfolio
Obligation at the time the Issuer purchases or commits to purchase such
Portfolio Obligation. For avoidance of doubt, for purposes of this Section 8,
amendment fees, waiver fees and prepayment fees that are customary for Portfolio
Obligations of the type permitted to be purchased by the Issuer, and fees of the
type referred to below in Section 10(iv)(d), will not be treated as Service
Fees.

9. The Issuer and the Collateral Manager acting on behalf of the Issuer do not
have any discussions with any obligor of a Portfolio Obligation that might
reasonably be expected to result in any agreement, arrangement or commitment of
the Issuer to purchase such Portfolio Obligation prior to the closing and
initial funding of such Portfolio Obligation, except that the Issuer and the
Collateral Manager acting on behalf of the Issuer may undertake customary due
diligence communications with an obligor of a Portfolio Obligation (i) after all
the material terms of such Portfolio Obligations are fixed and binding, or
(ii) that would be reasonably necessary in order for an investor or trader to
make a reasonably informed decision to purchase such Portfolio Obligation for
its own account in a secondary market purchase and that are not in connection
with the origination of such Portfolio Obligation (except to the extent such
customary due diligence communications are also provided to potential secondary
market purchasers of such Portfolio Obligation).

10. The Collateral Manager agrees not to cause the Issuer to acquire a Portfolio
Obligation unless it (or, if it is a certificate of beneficial interest in an
entity that is treated as a grantor trust or a partnership and not as a REMIC
for U.S. federal income tax purposes, each of the debt instruments or securities
held by such entity) is described in at least one of the following six clauses:

(i) The Portfolio Obligation was issued pursuant to an effective registration
statement under the Securities Act of 1933, as amended, in a firm commitment
underwriting for which neither the Collateral Manager nor an Affiliate thereof
served as underwriter.

(ii) It is a privately placed Portfolio Obligation eligible for resale under
Rule 144A or Regulation S under the Securities Act of 1933, as amended, and

(a) it was originally issued pursuant to an offering memorandum, private
placement memorandum or similar offering document for which neither the
Collateral Manager nor any Affiliate served as placement agent;

 

S-2-2



--------------------------------------------------------------------------------

(b) the Issuer, the Collateral Manager, the Affiliates of the Collateral
Manager, and accounts and funds managed or controlled by the Collateral Manager
or any of its Affiliates either (1) did not at original issuance acquire 50% or
more of the aggregate principal amount of such Portfolio Obligation or 50% or
more of the aggregate principal amount of any other class of obligations or
securities offered by the issuer in the offering and any related offering and
(2) did not at original issuance acquire 33% or more of the aggregate principal
amount of all classes of obligations or securities offered by the issuer in the
offering and any related offer; provided in each case that any acquisition by an
Affiliate of the Collateral Manager or any account or fund managed by an
Affiliate of the Collateral Manager shall be included only if the Collateral
Manager or any of its employees or agents knew or had reason to know of such
acquisition; and

(c) the Issuer, the Collateral Manager and any Affiliate of the Collateral
Manager did not participate in negotiating, arranging or structuring the terms
or marketing of the Portfolio Obligation, except (1) to the extent such
participation consisted of an election by the Issuer, the Collateral Manager or
an Affiliate of the Collateral Manager to tranche the subordinate classes of
securities of an issue in the form of one of the structuring options offered by
the issuer of the securities or (2) for the purposes of (A) commenting on
offering documents to an unrelated underwriter or placement agent when the
ability to comment on such documents was generally available to investors or
(B) due diligence of the kind customarily performed by investors in securities.

(iii) The Collateral Manager was not a member of the original lending syndicate
for the Portfolio Obligation as of the date of closing and initial funding and
did not participate in the negotiation, arranging, or structuring of any of the
material terms of the Portfolio Obligation, or the marketing or underwriting
thereof, and the Portfolio Obligation was not purchased by the Issuer (or by the
Collateral Manager on behalf of the Issuer) (a) directly or indirectly from the
obligor of the Portfolio Obligation, (b) pursuant to a legally binding agreement
made before the closing and initial funding of the Portfolio Obligation or
(c) from the Collateral Manager or any Affiliate of the Collateral Manager, or
any account or fund managed or controlled by the Collateral Manager or any of
its Affiliates, if Section 10(v) below applies or if any such Affiliate, account
or fund purchased the Portfolio Obligation in a manner described in either of
clauses (a) or (b).

(iv) If a commitment, arrangement or other understanding is made to purchase a
Portfolio Obligation from a seller already legally obligated to purchase and
fund the Portfolio Obligation (a “Selling Institution”) before or
contemporaneously with completion of the closing and initial funding of the
Portfolio Obligation by such Selling Institution, such commitment, arrangement
or other understanding shall only be made pursuant to a forward sale agreement
at an agreed price (a “Forward Purchase Commitment”) and shall be subject to
satisfaction of the following conditions to the extent applicable:

 

S-2-3



--------------------------------------------------------------------------------

(a) no Forward Purchase Commitment with a Selling Institution may be made prior
to or contemporaneously with the final negotiation of all material terms and
conditions of the Portfolio Obligation and the Selling Institution becoming
legally committed to originate the Portfolio Obligation (subject to standard
terms and conditions);

(b) in the process of making or negotiating to make a Forward Purchase
Commitment, the Issuer shall not (nor shall the Collateral Manager on the
Issuer’s behalf) negotiate with respect to any material term of the Portfolio
Obligation to which the Forward Purchase Commitment relates, provided however,
that the Issuer (and the Collateral Manager on the Issuer’s behalf) is not
prevented from negotiating with respect to the terms of the Forward Purchase
Commitment, including the price at which the Issuer shall acquire the Portfolio
Obligation;

(c) the Issuer’s obligation under the Forward Purchase Commitment shall be
subject to a material condition the satisfaction of which is determined in the
judgment or discretion of the Issuer (or the Collateral Manager on the Issuer’s
behalf), including for example, that the final legal documentation is
satisfactory;

(d) in the event of any delayed, reduced or eliminated funding of a Portfolio
Obligation to which a Forward Purchase Commitment relates, the Issuer shall not
receive any premium, fee, or other compensation in connection with having
entered into the Forward Purchase Commitment, other than commitment fees or fees
in the nature of commitment fees that are customarily paid in connection with
such delays, reductions or eliminations of funding of Portfolio Obligations of
the type permitted to be purchased by the Issuer;

(e) the Issuer shall not close any purchase of a Portfolio Obligation subject to
a Forward Purchase Commitment earlier than the date of execution of final legal
documentation of the Portfolio Obligation;

(f) the Issuer will have no contractual relationship with the obligor with
respect to the Portfolio Obligation until it actually closes the purchase of the
Portfolio Obligation subject to a Forward Purchase Commitment;

(g) the Selling Institution regularly acquires obligations of the same type as
the related Portfolio Obligation for its own account;

(h) on the closing date of the Portfolio Obligation, the credit or lending
agreement or other applicable documents will not list the Issuer as a “lender”
or otherwise as a party to the issuance of the Portfolio Obligation;

(i) the Selling Institution cannot be described as the Issuer’s agent in making
or committing to make the Portfolio Obligation to which the Forward Purchase
Commitment relates;

(j) except for a Revolving Loan subject to the requirements of Section 11
hereof, the Issuer shall not be bound to fund a Portfolio Obligation directly
with the obligor thereof;

 

S-2-4



--------------------------------------------------------------------------------

(k) the Issuer shall not (nor shall the Collateral Manager on the Issuer’s
behalf) acquire any Portfolio Obligation pursuant to a Forward Purchase
Commitment if the Collateral Manager or an Affiliate of the Collateral Manager
is acting, or acted, as the arranger or underwriter or otherwise participated in
the negotiation of, or commented on, any of the material terms of the Portfolio
Obligation;

(l) the Issuer shall not (nor shall the Collateral Manager on the Issuer’s
behalf) acquire any Portfolio Obligation from the Collateral Manager or an
Affiliate thereof pursuant to a Forward Purchase Commitment entered into with
the Collateral Manager or an Affiliate thereof;

(m) no more than 33% of a Portfolio Obligation can be acquired by the Issuer
pursuant to a Forward Purchase Commitment; and

(n) if the Portfolio Obligation to be acquired pursuant to the Forward Purchase
Commitment is a Revolving Loan, such Portfolio Obligation must be acquired as
part of a credit facility that includes a substantial term loan and is being
acquired in connection with the acquisition of such term loan with the intent to
hold both parts.

(v) If the Collateral Manager (or any Affiliate) participated in the negotiation
or structuring of any of the material terms of the Portfolio Obligation (other
than on behalf of the Issuer as prohibited by Section 1 hereof) or was a member
of the original lending syndicate, or participated in the marketing or
underwriting of the Portfolio Obligation, provided, however, that this
Section 10(v) shall not apply to a Portfolio Obligation with respect to which an
Affiliate of the Collateral Manager (a) was merely a member of the original
lending syndicate for the Portfolio Obligation, if the Portfolio Obligation is
not purchased from either the Collateral Manager or an Affiliate of the
Collateral Manager, or (b) merely acted as the lead (or co-lead) agent with
respect to the Portfolio Obligation or merely negotiated the terms of the
Portfolio Obligation, if the Issuer purchases such Portfolio Obligation from an
entity which is not the Collateral Manager or an Affiliate of the Collateral
Manager (or acting, directly or indirectly, on behalf thereof), the Issuer can
purchase the debt obligation only if all of the following requirements are
satisfied:

(a) The seller (1) regularly acquires investments of the same type as the
Portfolio Obligation for its own account, (2) could have held the Portfolio
Obligation for its own account consistent with its investment policies, (3) has
not committed the Portfolio Obligation as for sale to the Issuer within 30 days
of the issuance of the Portfolio Obligation, and (4) held the Portfolio
Obligation for at least 30 days;

 

S-2-5



--------------------------------------------------------------------------------

(b) Either:

(1) At least one individual acting on behalf of the Issuer or the Collateral
Manager in connection with the decision to purchase the Portfolio Obligation was
not directly or indirectly involved in the process of origination of the
purchased Portfolio Obligation (including, without limitation, any overall
supervision of the personnel engaged generally in origination activities), and
such individual or individuals have the right to approve or disapprove of the
purchase of the Portfolio Obligation; or

(2) No Portfolio Obligation is purchased by the Issuer prior to receipt of
written approval from an independent investment advisor with respect to the
acquisition of such Portfolio Obligation and the attendant terms and conditions,
including the purchase price, relating thereto. For this purpose an independent
investment advisor refers to an independent contractor selected by the Issuer
who is unrelated to the Collateral Manager. The independent investment advisor
shall have significant financial and commercial expertise, including substantial
expertise and knowledge in and of the loan market and related areas of
investment. The services of the independent investment advisor shall be retained
for a term of at least one year, subject to customary removal provisions. The
removal and replacement of the independent investment advisor by the Issuer
shall be pursuant to procedures consistent with maintaining the independence of
the advisor from the Collateral Manager and such procedures will provide that
the removal or naming of a replacement will not be within the control of the
Collateral Manager (or any Affiliates of either). The independent investment
advisor shall have the sole authority and discretion to approve or reject
investment proposals made by the Collateral Manager with respect to any
investment described in this Section 10(v). The independent investment advisor’s
compensation shall be determined by the Issuer to be a reasonable amount
commensurate with his or her responsibilities, based upon available information
for comparable service providers;

(c) A material amount of the Portfolio Obligation is also either (1) sold to
unrelated secondary market purchasers in a transaction prior to or
contemporaneous with, and on terms substantially identical to, the sale to the
Issuer or (2) retained by an Affiliate of the Collateral Manager; and

(d) Following the acquisition of the Portfolio Obligation, the total principal
amount of Portfolio Obligations owned by the CLO Issuer which are described in
this Section 10(v) (taking into account for this purpose the maximum principal
amount of any Revolving Loan) shall not exceed 75% of the total principal amount
of all Portfolio Obligations owned by the Issuer.

(vi) It is the sole material obligation of a repackaging vehicle formed and
operated exclusively to hold a single Portfolio Obligation described in at least
one of clauses (i), (ii), (iii), (iv) or (v) of this Section 10, which vehicle
may also hold a derivative financial instrument or guarantee designed solely to
offset one or more terms of such Portfolio Obligation.

 

S-2-6



--------------------------------------------------------------------------------

11. The Issuer can acquire a Revolving Loan that would require the Issuer to
make future advances or payments to the obligor or issuer only if (i) not more
than 20% of the aggregate Portfolio Obligations consist of Revolving Loans
(measured by the maximum amount that could be required to be advanced under such
Revolving Loans); (ii) all of the terms of any advance required to be made by
the Issuer under any Revolving Loan will be fixed as of the date of the Issuer’s
purchase thereof (or will be determinable under a formula that is fixed as of
such date); and (iii) the Issuer will not have any discretion as to whether to
make advances under such Revolving Loan.

12. The Collateral Manager acquires a Portfolio Obligation only if it has
determined that for United States federal income tax purposes (i) the asset is
debt, (ii) the only obligors are corporations for United States federal income
tax purposes, (iii) no obligor is engaged in a trade or business within the
United States or (iv) the obligor is a grantor trust all assets of which are
(a) obligations or securities that the Issuer could have acquired directly,
(b) regular interests in an entity that is a REMIC within the meaning of the
Code, or (c) interest rate swaps, caps or other notional principal contracts
(within the meaning of United States Treasury Regulations) designed to hedge
interest rate risk with respect to the other assets of the obligor or issuer.
For purposes of determining whether any criterion in this Section 12 is
satisfied, the Collateral Manager may rely on a tax opinion included in (or
stated to have been issued by) the offering documents pursuant to which the
Portfolio Obligation was issued to the effect that such criterion will be
satisfied, provided that no change that would have a material effect on
satisfaction of such criterion has occurred in the terms of the Portfolio
Obligation or the activities or any of the organizational documents of the
issuer, as applicable, before the Portfolio Obligation is acquired.

13. For purposes of this Schedule 2, a debt security or obligation that is
exchanged for, or results from an amendment, modification or waiver of the terms
of, a Portfolio Obligation pursuant to an offer shall be deemed to be acquired
as of the date of such exchange, amendment, modification or waiver to the extent
the Issuer or the Collateral Manager (or any Affiliate) participates in the
negotiation of, or comments on, any of the material economic terms thereof or to
the extent there is an increase in the principal balance of such Portfolio
Obligation.

14. The Issuer shall not acquire more than 50% of the outstanding principal
amount of any Portfolio Obligation or more than 50% of any separate series,
tranche or other designated discrete portion thereof.

Notwithstanding the foregoing, the Issuer and the Collateral Manager shall be
deemed to have complied with all of the provisions set forth in this Schedule 2
if, with respect to a particular transaction, the Issuer (or the Collateral
Manager on the Issuer’s behalf) has received advice of tax counsel of nationally
recognized standing in the United States experienced in such matters to the
effect that the acquisition of such Portfolio Obligation will not cause the
Issuer to be treated as engaged in a trade or business within the United States
for United States federal income tax purposes or otherwise to be subject to
United States federal income tax on a net basis.

 

S-2-7



--------------------------------------------------------------------------------

SCHEDULE 3

Portfolio Criteria

 

1. The aggregate of the Portfolio Obligation Calculation Amounts of the
Portfolio Obligations may not exceed the Target Portfolio Size.

 

2. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations with a Moody’s Rating of less than “B3” or an S&P Rating of less
than “B-” may not exceed 2.5% of the Target Portfolio Size; provided that
Portfolio Obligations originated by an Affiliate of the Collateral Manager with
an aggregate Portfolio Obligation Calculation Amount no greater than $30,000,000
may be excluded for purposes of such determination.

 

3. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations of a single Obligor may not exceed 2% (with 5 Obligors up to 2.5%
each) of the Target Portfolio Size.

 

4. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations with Obligors with a Domicile other than in the United States or
Canada may not exceed 10% of the Target Portfolio Size.

 

5. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations with Obligors with a Domicile in (i) Canada or any single country
that is a Moody’s Group I country may not exceed 10% of the Target Portfolio
Size, (ii) any single country that is a Moody’s Group II Country may not exceed
5% of the Target Portfolio Size or (iii) any single country that is a Moody’s
Group III Country may not exceed 5% of the Target Portfolio Size.

 

6. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations with Obligors that are organized in a Tax Advantaged Jurisdiction
may not exceed 5% of the Target Portfolio Size.

 

7. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations that are Revolving Loans may not exceed 10% of the Target Portfolio
Size.

 

8. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations that are not First Lien Loans may not exceed 15% of the Target
Portfolio Size.

 

9. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations that do not pay interest at least as frequently as quarterly may not
exceed 5% of the Target Portfolio Size.

 

10. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations that are Mezzanine Loans or Bonds may not exceed 5% of the Target
Portfolio Size.

 

11. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations that are Structured Finance Securities may not exceed 4% of the
Target Portfolio Size.

 

S-3-1



--------------------------------------------------------------------------------

12. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations of Obligors in any single Moody’s Industry Classification Group
listed in Table 1 hereto may not exceed 8% of the Target Portfolio Size;
provided that (i) the aggregate of the Portfolio Obligation Calculation Amounts
of Portfolio Obligations of Obligors in each of two Moody’s Industry
Classification Group may be up to 10% of the Target Portfolio Size and (ii) the
aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations of Obligors in a single Moody’s Industry Classification Group may be
up to 12% of the Target Portfolio Size.

 

13. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations that are DIP Portfolio Obligations may not exceed 5.0% of the Target
Portfolio Size.

 

14. The aggregate of the Portfolio Obligation Calculation Amounts of Portfolio
Obligations that are Current Pay Portfolio Obligations may not exceed 5.0% of
the Target Portfolio Size.

 

15. The Weighted Average Life Test is satisfied.

 

S-3-2



--------------------------------------------------------------------------------

Table 1

Moody’s Industry Classification Groups

Aerospace and Defense: Major Contractor, Subsystems, Research, Aircraft
Manufacturing, Arms, Ammunition

Automobile: Automotive Equipment, Auto-Manufacturing, Auto Parts Manufacturing,
Personal Use Trailers, Motor Homes, Dealers

Banking: Bank Holding, Savings and Loans, Consumer Credit, Small Loan, Agency,
Factoring, Receivables

Beverage, Food and Tobacco: Beer and Ale, Distillers, Wines and Liquors,
Distributors, Soft Drink Syrup, Bottling, Bakery, Mill Sugar, Canned Foods, Cora
Refiners, Dairy Products, Meat Products, Poultry Products, Snacks, Packaged
Foods, Distributors, Candy, Gum, Seafood, Frozen Food, Cigarettes, Cigars,
Leaf/Snuff, Vegetable Oil

Buildings and Real Estate: Brick, Cement, Climate Controls, Contracting,
Engineering, Construction, Hardware, Forest Products (building-related only),
Plumbing, Roofing, Wallboard, Real Estate, Real Estate Development, REITs, Land
Development

Chemicals, Plastics and Rubber: Chemicals (non-agriculture), Industrial Gases,
Sulfur, Plastics, Plastic Products, Abrasives, Coatings, Paints, Varnish,
Fabricating

Containers, Packaging and Glass: Glass, Fiberglass, Containers made of: Glass,
Metal, Paper, Plastic, Wood or Fiberglass

Personal and Non Durable Consumer Products (Manufacturing Only): Soaps,
Perfumes, Cosmetics, Toiletries, Cleaning Supplies, School Supplies

Diversified/Conglomerate Manufacturing

Diversified/Conglomerate Service

Diversified Natural Resources, Precious Metals and Minerals: Fabricating,
Distribution, Mining and Sales

Ecological: Pollution Control, Waste Removal, Waste Treatment, Waste Disposal

Electronics: Computer Hardware, Electric Equipment, Components, Controllers,
Motors, Household Appliances, Information Service, Communication Systems,
Radios, TVs, Tape Machines, Speakers, Printers, Drivers, Technology

Finance: Investment Brokerage, Leasing, Syndication, Securities

Farming and Agriculture: Livestock, Grains, Produce, Agricultural Chemicals,
Agricultural Equipment, Fertilizers

 

T-2-1



--------------------------------------------------------------------------------

Grocery: Grocery Stores, Convenience Food Stores

Healthcare, Education and Childcare: Ethical Drugs, Proprietary Drugs, Research,
Health Care Centers, Nursing Homes, HMOs, Hospitals, Hospital Supplies, Medical
Equipment

Home and Office Furnishings, Housedress, and Durable Consumer Products: Carpets,
Floor Coverings, Furniture, Cooking, Ranges

Hotels, Motels, Inns and Gaming

Insurance: Life, Property and Casualty, Broker, Agent, Surety

Leisure, Amusement, Entertainment: Boating, Bowling, Billiards, Musical
Instruments, Fishing, Photo Equipment, Records, Tapes, Sports, Outdoor Equipment
(camping), Tourism, Resorts, Games, Toy Manufacturing, Motion Picture
Production, Theatres, Motion Picture Distribution

Machinery (Non-Agriculture, Non-Construction, Non-Electronic): Industrial,
Machine Tools, Steam Generators

Mining, Steel, Iron and Non-Precious Metals: Coal, Copper, Lead, Uranium, Zinc,
Aluminum, Stainless Steel, Integrated Steel, Ore Production, Refractories, Steel
Mill Machinery, Mini-Mills, Fabricating, Distribution and Sales

Oil and Gas: Crude Producer, Retailer, Well Supply, Service and Drilling

Personal, Food and Miscellaneous

Printing and Publishing: Graphic Arts, Paper, Paper Products, Business Forms,
Magazines, Books, Periodicals, Newspapers, Textbooks

Cargo Transport: Rail, Shipping, Railroads, Rail-car Builders, Ship Builders,
Containers, Container Builders, Parts, Overnight Mail, Trucking, Truck
Manufacturing, Trailer Manufacturing, Air Cargo, Transport

Retail Stores: Apparel, Toy, Variety, Drugs, Department, Mail Order Catalogue,
Showroom

Telecommunications: Local, Long Distance, Independent, Telephone, Telegraph,
Satellite, Equipment, Research, Cellular

Textiles and Leather: Producer, Synthetic Fiber, Apparel Manufacturer, Leather
Shoes

Personal Transportation: Air, Bus, Rail, Car, Rental

Utilities: Electric, Water, Hydro Power, Gas, Diversified

Broadcasting and Entertainment: Recording Industry, Motion Exhibition Theatres,
Motion Picture Production and Distribution, Radio, TV, Cable Broadcasting,
Broadcasting Equipment

 

T-2-2



--------------------------------------------------------------------------------

EXHIBIT A

(Form of Funding Notice)

NEWSTAR ARCTURUS CLO I LTD.

FUNDING NOTICE

Today’s Date:

Funding Date:

Borrower:

Seller:

Buyer:

 

Facility/Obligations   Purchase Amount   Purchase
Proceeds1   Assignment
Fee2   Amount to be
wired   $         $                           Total   $   $       $            
         

--------------------------------------------------------------------------------

1

Based on sales price of [    ]%

2

[Assignment fee waived].

Loans outstanding under facility (if applicable):

 

Facility

 

Pricing

Option

 

Global Amount

of Loan

(in US$)

 

Buyer’s Share

of Loan

(in US$)

 

Rollover

 

Libor

Rate

 

Margin

 

All-in Rate

Total B

             

Total C

             

Payment Instructions:

[·]

ABA#:

BNF Name: [            ]

Credit A/C#:

OBI FFC:

    A/C#:

    Attn:



--------------------------------------------------------------------------------

NEWSTAR ASSET MANAGEMENT LLC, as
Collateral Manager

By:  

 

Name:   Title:  